Exhibit 10.6


FIFTH AMENDMENT TO LEASE
 
This Fifth Amendment to Lease (“Fifth Amendment”) dated for reference purposes
only September 15, 2008 is made at San Diego, California, between H. G. FENTON
PROPERTY COMPANY, a California corporation [formerly known as H.G. FENTON
COMPANY, a California corporation] (“Landlord”), and D3 TECHNOLOGIES, INC., a
California corporation (“Tenant”) with reference to the following facts and
circumstances:
 
RECITALS:
 
A.           Tenant and Landlord entered into that certain Lease dated March 24,
1997, which was subsequently amended by that certain First Amendment dated April
17, 2000, that certain Second Amendment dated October 16, 2000, that certain
Third Amendment dated January 15, 2003, and that certain Fourth Amendment dated
February 6, 2006, (hereinafter referred to as the “Lease”). Initially
capitalized terms not otherwise defined in this Fifth Amendment shall have the
same meanings as in the Lease.
 
B.           Tenant is currently in occupancy of the area known as 4838 Ronson
Court, Suites A - L, San Diego, California 92111, for a total of 16,359 rentable
square feet (the “Existing Premises”).
 
C.           The parties wish to (i) provide for an increase in the area of the
Existing Premises, by adding thereto the area known as 4848 Ronson Court, Suite
K, San Diego, California 92111, consisting of approximately 1,407 rsf (the
“Expansion Premises”) as depicted on the attached Exhibit A [the entire area of
Premises occupied by Tenant shall now contain 17,776 rsf] and (ii) specify the
amount of monthly Base Rent to be paid by Tenant for the Existing & Expansion
Premises. The parties also wish to make certain other modifications to the
Lease.
 
D.           The Lease for the Existing Premises is scheduled to expire on March
31, 2009.
 
E.           The Lease for the Expansion Premises shall be for a period of
forty-one (41) full calendar months, and shall expire on March 31, 2012 (the
“Expansion Premises Expiration Date”).
 
NOW, THEREFORE, the parties agree that the Lease shall be amended as set forth
herein.
 
1.           COMMENCEMENT DATE OF EXPANSION PREMISES. The Commencement Date for
the Expansion Premises shall be November 1, 2008 (the “Expansion Premises
Commencement Date”) upon which Landlord delivers the Expansion Premises in
accordance with the applicable provisions of the Lease. Accordingly, the term
“Delivery of the Premises” as used herein shall refer to the Premises known as
4848 Ronson Court, Suite K, San Diego, California 92111. The estimated date for
Delivery of the Expansion Premises shall be October 1, 2008.
 
2.           EARLY POSSESSION OF EXPANSION PREMISES. Landlord acknowledges that
Tenant may occupy the Expansion Premises prior to the Expansion Premises
Commencement Date, to begin the Premises Refurbishment Work described in Section
5 below, and that such occupancy (“Early Possession”) shall be subject to all
provisions of the Lease. Tenant shall not be required to pay monthly Base Rent
for the Expansion Premises during the Early Possession period however Early
Possession will be subject to the following:
 
 
a)
Tenant’s full execution and delivery of this Fifth Amendment;

 
b)
Landlord’s receipt of additional Security Deposit as detailed in Section 8
below; and

 
c)
Landlord’s receipt of Tenant’s updated certificate of insurance for the
Expansion Premises evidencing coverage for all insurance required in accordance
with Section 11 of the Lease.

 
3.           EXPANSION PREMISES TERM. Landlord leases to Tenant and Tenant hires
from Landlord for a term beginning on the Expansion Premises Commencement Date
and ending on the Expansion Premises Expiration Date the Expansion Premises on
all of the terms and conditions of the Lease; provided, however, that monthly
Base Rent for the entire Premises shall be as set forth in Section 3 below.
 
The following table confirms the areas of the Premises:
    
Area of Premises
RSF
Existing Premises (4838 Ronson Court, Suites A - L)
16,359
Expansion Premises (4848 Ronson Court, Suite K)
1,407
Total Rentable Square Feet
17,776

 
4.           MONTHLY BASE RENT.  The following table sets forth the revised
schedule of the monthly Base Rent (net of utilities and Operating Expenses)
payable for both the Existing Premises and the Expansion Premises:


Month of Term
No. of
Months
Payable
Expansion
Premises
Base Rent
Existing
Premises
Base Rent
Total
Monthly
Base Rent
November 1, 2008 – March 31, 2009
5
$1,660.26
$18,574.32
$20,234.58
April 1, 2009 – March 31, 2010
12
$1,660.26
 
$1,660.26
April 1, 2010 – March 31, 2011
12
$1,726.67
 
$1,726.67
April 1, 2011 – March 31, 2012
12
$1,795.74
 
$1,795.74

 
5.           CONDITION OF THE PREMISES. Both the Existing Premises and the
Expansion Premises have been previously improved in accordance with the
applicable provisions of Section 3.3 and Exhibit B of the Lease. Tenant accepts
the entire Premises in its current “as is” condition, and acknowledges that
Landlord shall not be required to make any additional improvements in or to the
Premises. Notwithstanding the foregoing, after the Expansion Premises
Commencement Date, and subject to the provisions of this Section, Landlord shall
make available to Tenant a credit up to a maximum amount of twenty thousand and
00/100 dollars ($20,000.00) [the Premises Refurbishment Credit”] which may be
used by Tenant to refurbish or recondition existing improvements within the
Premises [the “Premises Refurbishment Work”]. Any Premises Refurbishment Work
shall be made in accordance with the applicable provisions of Section 8.6 of the
Lease (Alterations and Additions). Upon completion of the Premises Refurbishment
Work, Tenant shall submit to Landlord bona fide invoices evidencing the payment
by Tenant for the Premises Refurbishment Work (material, labor, etc.). Within
thirty (30) days after receipt of such invoices and any necessary waivers,
releases or other documentation required by Landlord, Landlord shall reimburse
Tenant, up to the maximum of the Premises Refurbishment Credit, for such cost
and expenses incurred by Tenant.  All Premises Refurbishment Work shall be
performed by Tenant in a workmanlike manner.  Tenant shall obtain any and all
necessary permits (if any) required for the Premises Refurbishment Work.  All
Premises Refurbishment Work, including reimbursement of the Premises
Refurbishment Credit shall be completed prior to December 31, 2008.
 
6.           OTHER AREA DEPENDANT TERMS. On the Expansion Premises Commencement
Date, pursuant to Section 1.12 of the Lease, Tenant’s Share of Excess Operating
Expenses shall be 35.99% for Real Property Taxes and Other Operating Expenses.
 
7.           PARKING. As a result of the addition of the Expansion Premises, on
the Expansion Premises Commencement Date, Tenant's parking spaces shall be
increased to a total of fifty-three (53) parking spaces. All parking shall be on
a non-reserved basis.
 
8.           SECURITY DEPOSIT. As a result of the addition of the Expansion
Premises, upon Tenant’s execution of this Fifth Amendment, Tenant shall deliver
to Landlord the additional amount of $1,660.26 as an increase in the Security
Deposit to be held by Landlord in accordance with the provisions of Section 6 of
the Lease. The total Security Deposit to be held by Landlord shall be $9,654.21.
 
9.           ADDITION OF GUARANTOR. The parties acknowledge that LMI AEROSPACE,
INC., a Missouri corporation shall be added as Guarantor in accordance with the
terms and conditions of the Guaranty Agreement attached as Exhibit B to this
Fifth Amendment.
 
EXCEPT AS SPECIFICALLY AMENDED HEREIN, all other terms and conditions of the
Lease shall remain in full force and effect between the parties hereto.


Landlord:
     
Date:
9/24/08
 
H.G. FENTON PROPERTY COMPANY, a California corporation
     
By:           H.G. FENTON COMPANY
 
Authorized Agent
     
By:
/s/ Kevin D. Hill
   
Kevin D. Hill, Vice President, Leasing
             
By:
/s/ Michael Neal
   
Michael P. Neal, President/CEO
           
Tenant:
         
Date:
22 Sep 08
 
D3 TECHNOLOGIES, INC., a California corporation
         
By:
/s/ Edward Knowles
   
Edward Knowles, CFO
             
By:
/s/ Ryan Bogan
   
Ryan Bogan
     
[TWO (2) AUTHORIZED SIGNATURES REQUIRED]

 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
GUARANTY AGREEMENT
 
FOR VALUE RECEIVED, and in consideration for H. G. FENTON PROPERTY COMPANY, a
California corporation (“Landlord”), entering into that certain STANDARD
INDUSTRIAL LEASE dated September 15, 2008 (“Lease”) between Landlord and D3
TECHNOLOGIES, INC., a California corporation (“Tenant”), relating to the leased
premises as more particularly described in the Lease (“Premises”), the
undersigned LMI AEROSPACE, INC., a Missouri corporation (“Guarantor”) hereby
guarantees to Landlord (i) the prompt payment in accordance with its terms of
all rent due to Landlord under the Lease, and (ii) strict compliance by Tenant
with the terms, covenants and conditions of the Lease. If more than one person
or entity guaranties the obligations of Tenant under the Lease (whether by
signing this Guaranty or otherwise), the liability of each guarantor (including
Guarantor) shall be joint and several with that of each and every other person
or persons guarantying the obligations of Tenant under the Lease.
 
Guarantor hereby waives the benefits and protection of the provisions of
California CIVIL CODE §2819, and Guarantor hereby grants to Landlord full power
and authority to: (i) change, alter, cancel, renew or extend the time for
payment of rent due under the Lease or performance by Tenant of any other terms
or conditions of the Lease as Landlord and Tenant may expressly or impliedly
agree upon; or (ii) change, modify, extend or otherwise amend the Lease,
including increasing the rental payable thereunder by Tenant; or (iii) otherwise
deal with Tenant as Landlord may elect, without in any way diminishing,
releasing or discharging the liability hereunder of Guarantor. Such liability
shall be continuing and shall only be terminated by full compliance by Tenant
with all the terms of the Lease.
 
Notice of acceptance of this Guaranty as well as all demands, presentations,
notices of protest and notices of every kind or nature, including those of any
action or non-action on the part of Tenant, Landlord or other party, are hereby
fully waived by Guarantor. Upon any default of Tenant under the Lease, Landlord
may, at its option, proceed directly and at once, without notice of such
default, against Guarantor to collect and recover the full amount of the
liability hereunder or any portion thereof without proceeding against Tenant or
any other party or foreclosing upon, selling, or otherwise disposing of or
collecting or applying any property, real or personal, Landlord may then have as
security for the performance by Tenant under the Lease. Guarantor hereby waives
the right to require Landlord to proceed against Tenant or to pursue any other
remedy Landlord may have, waive the right to plead or assert any election of
remedies Landlord may have, waives the pleading of any statute of limitations as
a defense to the obligation hereunder, and waives any other defense arising by
reason of any disability or other defenses of Tenant or by reason of the
cessation from any cause whatsoever of the liability of Tenant.
 
If legal action is commenced by Landlord to enforce this Guaranty or any term or
condition hereof, Guarantor agrees to pay to Landlord costs of collection and,
as part of the costs incurred therein, such additional sums as the Court may
adjudge reasonable as attorneys’ fees in said suit. No indulgence, forbearance
or extensions of time of payment or performance permitted or granted to Tenant
by Landlord shall in any way release Guarantor from liability or diminish
Guarantor’s obligations hereunder.
 
In addition to all liens upon, and rights of set-off against the moneys,
securities or other property of Guarantor given to Landlord by law, Landlord
shall have a lien upon and a right of set-off against all moneys, securities and
other property of Guarantor now or hereafter in the possession of Landlord,
whether held in a general or special account, or for safekeeping or otherwise;
and every such lien and right of set-off may be exercised without demand upon or
notice to Guarantor. No lien or right of set-off shall be deemed to have been
waived by any act or conduct on the part of Landlord, or by any neglect to
exercise such right of set-off or to enforce such lien, or by any delay in so
doing; and every right of set-off and lien shall continue in full force and
effect until such right of set-off or lien is specifically waived or released by
an instrument in writing signed by Landlord.
 
Any indebtedness of Tenant now or hereafter held by Guarantor is hereby
subordinated to any indebtedness of Tenant to Landlord, and such indebtedness of
Tenant to Guarantor if Tenant so requests shall be collected, enforced and
received by Guarantor as trustee for Tenant and held as security for performance
of the obligation of Tenant to Landlord, but without reducing or affecting in
any manner the liability of Guarantor under the other provisions of this
Guaranty.
 
Landlord may without notice assign this Guaranty in whole or in part. No
assignment of the Lease shall diminish, release, discharge or otherwise modify
Guarantor’s liability under this Guaranty. Guarantor hereby waives any right it
might otherwise have to require Landlord to apply any security deposit or other
security that it may hold under the Lease to any default. So long as Landlord’s
interest in the Lease is subject to a mortgage or deed of trust, no acquisition
by Guarantor of Landlord’s interest under the Lease shall affect Guarantor’s
obligations under this Guaranty, which shall remain in effect for the benefit of
Landlord’s lender.
 


Date:  09/23/08
/s/ Ryan P. Bogan
 
LMI AEROSPACE, INC., a Missouri corporation
 
GUARANTOR

 
 

 
 

--------------------------------------------------------------------------------

 


FOURTH AMENDMENT TO LEASE
 
 
This Fourth Amendment to Lease (“Fourth Amendment”) dated for reference purposes
only February 6, 2006 is made at San Diego, California, between H.G. FENTON
COMPANY, a California corporation (“Landlord”) and D3 TECHNOLOGIES, INC., a
California corporation (“Tenant”) with reference to the following facts and
circumstances.
 
RECITALS:
 
A.           Tenant and Landlord entered into that certain Lease dated March 24,
1997, which was subsequently amended by that certain First Amendment dated April
17 2000, that certain Second Amendment dated October 16, 2000 and that certain
Third Amendment dated January 15, 2003 (hereinafter referred to as the
“Lease”).  Initially capitalized terms not otherwise defined in this Fourth
Amendment shall have the same meanings as in the Lease.
 
B.           Tenant is in occupancy of the area known as 4838 Ronson Court,
Suite A, San Diego, California 92111, for a total of 12,537 rentable square feet
(the “Existing Premises”).
 
C.           The parties wish to (i) provide for an increase in the area of the
Existing Premises, by adding thereto the area known as 4838 Ronson Court, Suite
L, San Diego, California 92111, consisting of approximately 3,822 rsf
(“Expansion Premises”) as depicted on the attached Exhibit A [the entire area of
Premises occupied by Tenant shall now contain 16,359 rsf]; (ii) specify the
amount of monthly Base Rent to be paid by Tenant for the Existing & Expansion
Premises and; (iii) extend the Term by an additional thirty-six (36) months (the
“Extended Term’).  The parties also wish to make certain other modifications to
the Lease.
 
D.           The Lease for the Existing Premises is scheduled to expire on March
31, 2006 (as extended by the parties). Tenant wishes to extend the Term of the
Lease for an additional period of thirty-six (36) full calendar months, to now
expire on March 31, 2009 (the “Extended Term”).
 
E.           The Lease for the Expansion Premises shall commence as set forth
below and shall also expire on March 31, 2009. 
 
NOW THEREFORE, the parties agree that the Lease shall be amended as set forth
herein.
 
1.           COMMENCEMENT DATE OF EXPANSION PREMISES.  The Commencement Date for
the Expansion Premises shall be the date upon which Landlord delivers the
Expansion Premises in accordance with the applicable provisions of the Lease and
the attached Exhibit B.  Accordingly, the term “Delivery of the Premises” as
used herein shall refer to the Premises known as 4838 Ronson Court, Suite L, San
Diego, California  92111.  The estimated date for Delivery of the Expansion
Premises shall be on or about April 1, 2006 (the “Expansion Premises
Commencement Date”).
 
2.           EXPANSION PREMISES.  Landlord leases to Tenant and Tenant hires
from Landlord for a term beginning on the Expansion Premises Commencement Date
and ending on March 31, 2009, the Expansion Premises on all of the terms and
conditions of the Lease; provided, however, that monthly Base Rent for the
entire Premises shall be as set forth in Paragraph 3 below.


    The following table confirms the areas of the Premises:


Area of Premises
RSF
Existing Premises (4838 Ronson Court, Suite A)
12,537
Expansion Premises (4848 Ronson Court, Suite L)
3,822
Total Rentable Square Feet
16,359

 
3.           MONTHLY BASE RENT.  The following table sets forth the revised
schedule of the monthly Base Rent payable for both the Existing Premises and the
Expansion Premises:


Month of Term
No. of
Months
Payable
Expansion
Premises
Base Rent
Existing
Premises
Base Rent
Total
Monthly
Base Rent
April 1, 2006 – March 31, 2007
12
$4,395.30
$12,777.71
$17,173.01
April 1, 2007 – March 31, 2008
12
$4,571.11
$13,288.82
$17,859.93
April 1, 2009 – March 31, 2009
12
$4,753.95
$13,820.37
$18,574.32

 
4.           IMPROVEMENTS TO THE EXISTING AND EXPANSION PREMISES.  The Premises
have been previously improved in accordance with the applicable provisions of
Section 3.3 and Exhibit B of the Lease.  Tenant accepts the Premises in its “as
is” condition, and acknowledges that Landlord shall not be required to make any
additional improvements. Notwithstanding the foregoing, Tenant has requested
that Landlord’s contractor, Design Build Tenant Improvements (“Contractor”),
install certain improvements within the Premises (“Additional Improvements”) at
Landlord’s sole cost and expense as set forth in Exhibit B attached to this
Fourth Amendment.  (All improvements shall be performed using Landlord’s
Building standard materials, colors and finishes.  Tenant shall be responsible
for moving of all trade fixtures, furniture and equipment.)
 
5.           OTHER AREA DEPENDANT TERMS.  On the Expansion Premises Commencement
Date, the Expense Stop in Section 1.14 of the Lease shall be changed to Base
Year 2006 for the Extended Term, for purposes of calculating Excess Operating
Expenses.  Pursuant to Section 1.12 of the Lease, Tenant’s Share of Excess
Operating Expenses shall be 33.13% for Real Property Taxes and Other Operating
Expenses.
 
6.           PARKING.  As a result of the addition of the Expansion Premises, on
the Expansion Premises Commencement Date, Tenant’s parking spaces shall be
increased to a total of forty-nine (49) parking spaces.  All parking shall be on
a non-reserved basis.
 
7.           SECURITY DEPOSIT.  As a result of the addi6ton of the Expansion
Premises, upon Tenant’s execution of this Fourth Amendment, Tenant shall deliver
to Landlord the additional amount of $4,753.95 as an increase in the Security
Deposit to be held by Landlord in accordance with the provisions of Section 6 of
the Lease. The total Security Deposit to be held by Landlord shall be $7,993.95.
 
8.           CONDITIONS PRECEDENT.  The effectiveness of this Fourth Amendment
and all rights to Tenant under this Agreement, are contingent upon Landlord
executing a Lease with THE SOCIETY FOR COMPUTER SIMULATION, a California
corporation for the property located at 4848 Ronson Court, Suite B, San Diego,
California 92111.
 
EXCEPT AS SPECIFICALLY AMENDED HEREIN, all other terms and conditions of the
Lease shall remain in full force and effect between the parties hereto.
 
Landlord:
     
Date:
2/22/06
 
H.G. FENTON COMPANY, a California corporation
         
By:
/s/ Kevin D. Hill
   
Kevin D. Hill, Vice President, Leasing
             
By:
/s/ Michael Neal
   
Michael P. Neal, President/CEO
           
Tenant:
         
Date:
2/17/06
 
D3 TECHNOLOGIES, INC., a California corporation
         
By:
/s/ Edward Knowles
             
By:
/s/ Ryan Bogan
           
[TWO (2) AUTHORIZED SIGNATURES REQUIRED]

 

 

--------------------------------------------------------------------------------


 
THIRD AMENDMENT TO LEASE


This Third Amendment to Lease (“Third Amendment”) dated for reference purposes
only January 15, 2003 is made at San Diego, California, between H.G. FENTON
COMPANY, a California corporation, formerly known as WESTERN SALT COMPANY,
(“Landlord”), and D3 Technologies, Inc., a California corporation (“Tenant”)
with reference to the following facts and circumstances.


RECITALS:


A.           Landlord and Tenant entered into that certain Lease dated March 24,
1997, which was subsequently amended by that certain First Amendment to Lease
dated April 17, 2000, and that certain Second Amendment to Lease dated October
16, 2000 (collectively, the “Lease”) wherein Landlord leased to Tenant, and
Tenant leased from Landlord, approximately 12,537 rentable square feet of space
located in Landlord’s Building addressed at 4838 Ronson Court, Suite A, as more
particularly described on Exhibit A attached to the Lease
(“Premises”).  Initially capitalized terms not otherwise defined in this Third
Amendment shall have the same meanings as in the Lease.


B.           This Lease expires on March 31, 2003.


C.           The parties wish to (i) extend the Term of the Lease for the
Premises: (ii) specify the amount of monthly Base Rent to be paid by Tenant for
the Premises.  The parties also wish to make certain other modifications to the
Lease.


NOW, THEREFORE, the parties agree that the Lease shall be amended as set forth
herein.


1.           EFFECTIVE DATE.  The effective date shall be April 1, 2003 (the
“Effective Date”).


2.           EXTENSION OF TERM.  The Term of the Lease shall be extended twenty
four (24) full calendar months to now expire on March 31, 2005 (the “Extended
Term”).


3.           MONTHLY BASE RATE.  The following table sets forth the revised
schedule of the monthly Base Rent payable for the Premises during the remaining
Term:


Month of Term
No. of
Months
Total Monthly Base
Rent
April 1, 2003 – March 31, 2004
12 months
$11,659.41
April 1, 2004 – March 31, 2005
12 months
$11,910.15
April 1, 2005 – March 31, 2006 (Pursuant to Option to Extend)
12 months
$12,286.26



4.           OPTION TO EXTEND.  At the expiration of the Extension of Term,
Tenant shall have the right to extend the Term for one (1) additional period of
one (1) year with Sixty (60) days advanced written notice to Landlord.  The
total monthly base rent for this Option to Extend will be $12,286.25.
 
5.           OPERATING EXPENSES.  Operating Expenses shall continue to be
treated as set forth in Section 26 of the Lease.


6.           CONDITION OF THE PREMISES.  Tenant accepts the Premises in its
current “as is” condition.  Landlord shall not be required to make any
additional improvements or modifications in or to the Premises, except as set
forth below.


(a)           The completion of the Additional Improvements by Landlord shall be
deemed Landlord’s Work for all purposes of the Lease.


(b)           Landlord shall complete Additional Improvements, within thirty
(30) days after Lease Commencement Date.  (All improvements shall be performed
using Landlord’s Building standard materials, colors and finishes; Tenant shall
be responsible for moving of all trade fixtures, furniture and equipment):


7.           ADDITIONAL IMPROVEMENTS TO BE COMPLETED BY LANDLORD.


 
(a)
New carpet installed in the areas marked by an X and shaded areas per the
attached Exhibit B.

 
[SIGNATURE BLOCK ON FOLLOWING PAGE]

8.           SECURITY DEPOSIT.  There shall be no increase in the amount of
Tenant’s Security Deposit.


9.           NO OTHER CHANGES.  Except as specifically amended herein, all other
terms and conditions of the Lease shall remain in full force and effect between
the parties hereto.


Landlord:
     
Date:
2/5/03
 
H.G. FENTON PROPERTY COMPANY, a California corporation
         
By:
/s/ Kevin D. Hill
   
Kevin D. Hill, Leasing Director
             
By:
/s/ Michael Neal
   
Michael P. Neal, President/COO
           
Tenant:
         
Date:
1/31/03
 
D3 TECHNOLOGIES, INC., a California corporation
         
By:
/s/ John J. Bogan
   
John J. Bogan, President, CEO
       
By:
/s/ Edward Knowles
   
Edward Knowles, CFO
   

 
 

--------------------------------------------------------------------------------


 
SECOND AMENDMENT TO LEASE


This Second Amendment to Lease (“Second Amendment”) dated for reference purposes
only October 16, 2000 is made at San Diego, California, between H.G. FENTON
COMPANY, a California corporation, formerly known as WESTERN SALT COMPANY,
(“Landlord”), and D3 Technologies, Inc., a California corporation (“Tenant”)
with reference to the following facts and circumstances.


RECITALS:


A.           Landlord and Tenant entered into that certain Lease dated March 24,
1997, which was subsequently amended by that certain First Amendment to Lease
dated April 17, 2000 (collectively, the “Lease”) wherein Landlord leased to
Tenant, and Tenant leased from Landlord, approximately 12,537 rentable square
feet of space located in Landlord’s Building addressed at 4838 Ronson Court,
Suite A, and approximately 4,293 rentable square feet of space located in
Landlord’s Building addressed 4858 Ronson Court, Suite D, for a total of
approximately 16,830 rentable square feet of space, as more particularly
described on Exhibit A attached to the Lease (“Premises”).  Initially
capitalized terms not otherwise defined in this Second Amendment shall have the
same meanings as in the Lease.


B.           In accordance with the provisions of Section 9 contained within the
First Amendment, Tenant has exercised the Early Termination Option with regard
to that portion of the Premises identified as 4858 Ronson Court, Suite D,
thereby reducing the area of Premises by 4,293 rentable square feet.


C.           The parties wish to (i) restate the rentable square footage of the
Premises as approximately 12,537; and (ii) specify the new amount of monthly
Base Rent to be paid by Tenant for the reduced area of Premises.


D.           The Lease expires on March 31, 2002.


NOW, THEREFORE, the parties agree that the Lease shall be amended as set forth
herein.


1.           EFFECTIVE DATE.  The effective date shall be December 1, 2000 (the
“Effective Date”).


2.           MONTHLY BASE RATE.  The following table sets forth the revised
schedule of the monthly Base Rent payable for the Premises during the remaining
Term:


Month of Term
No. of
Months
Total Monthly Base
Rent
December 1, 2000 – March 31, 2001
4 months
$10,620.51
April 1, 2001 – March 31, 2002
12 months
$10,992.22
April 1, 2002 – March 31, 2003 (Pursuant to Option to Extend)
12 months
$11,486.87

 
3.           OPERATING EXPENSES.  Operating Expenses shall continue to be
treated as set forth in Section 26 of the Lease.
 
4.           CONDITION OF THE PREMISES.  Tenant accepts the Premises in its
current “as is” condition.  Landlord shall not be required to make any
additional improvements or modifications in or to the Premises.


5.           SECURITY DEPOSIT.  There shall be no change in the amount of
Tenant’s Security Deposit.


6.           NO OTHER CHANGES.  Except as specifically amended herein, all other
terms and conditions of the Lease shall remain in full force and effect between
the parties hereto.
 
[SIGNATURE BLOCK ON FOLLOWING PAGE]

Landlord:
     
Date:
10/24/00
 
H.G. FENTON PROPERTY COMPANY, a California corporation
         
By:
/s/ Kevin D. Hill
   
Kevin D. Hill, Leasing Manager
             
By:
/s/ Michael Neal
   
Michael P. Neal, President
           
Tenant:
         
Date:
10/19/00
 
D3 TECHNOLOGIES, INC., a California corporation
         
By:
/s/ William A. Huston
   
William A. Huston, President
       
By:
/s/ Edward Knowles
   
Edward Knowles, CFO
   



 

--------------------------------------------------------------------------------




FIRST AMENDMENT TO LEASE


This First Amendment to Lease (“First Amendment”) dated for reference purposes
only April 17, 2000 is made at San Diego, California, between WESTERN SALT
COMPANY, a California corporation, (“Landlord”), and D3 Technologies, Inc., a
California corporation (“Tenant”) with reference to the following facts and
circumstances.


RECITALS:


A.           Landlord and Tenant entered into that certain Lease dated March 24,
1997 (the “Lease”) wherein Landlord leased to Tenant, and Tenant leased from
Landlord, approximately 16,480 rentable square feet of space located in
Landlord’s Building addressed at 4838 Ronson Court, Suite A, and 4858 Ronson
Court, Suite D, as more particularly described on Exhibit A attached to the
Lease (“Premises”).  Initially capitalized terms not otherwise defined in this
First Amendment shall have the same meanings as in the Lease.


B.           The Lease expires on March 31, 2000.


C.           The parties wish to (i) extend the Term of the Lease for the
Premises; (ii) specify the amount of monthly Base Rent to be paid by tenant for
the Premises, (iii) restate the rentable square footage of the Premises as
approximately 16,830.  The parties also wish to make certain other modifications
to the Lease.


NOW, THEREFORE, the parties agree that the Lease shall be amended as set forth
herein.


1.           EFFECTIVE DATE.  The effective date shall be April 1, 2000 (the
“Effective Date”).


2.           EXTENSION OF TERM.  The Term of the Lease shall be extended twenty
four (24) full calendar months to now expire on March 31, 2002 (the “Extended
Term”).


3.           MONTHLY BASE RATE.  The following table sets forth the revised
schedule of the monthly Base Rent payable for the Premises during the Extended
Term:


Month of Term
Total Monthly Base
Rent
April 1, 2000 – March 31, 2001
$14,257.25
April 1, 2001 – March 31, 2002
$14,756.25
April 1, 2002 – March 31, 2003 (Option to Extend)
$15,420.28

 
4.           OPTION TO EXTEND.  At the expiration of the Extension of Term,
Tenant shall have the right to extend the Term for one (1) additional period of
one (1) year in accordance with the Basic Lease Provisions.  The total monthly
base rent for this Option to Extend will be $15,420.28.


5.           OPERATING EXPENSES.  Operating Expenses shall continue to be
treated as set forth in Section 26.


6.           CONDITION OF THE PREMISES.  Tenant accepts the Premises in its
current “as is” condition.  Landlord shall not be required to make any
additional improvements or modifications in or to the Premises, except as set
forth below.


(a)           The completion of the Additional Improvements by Landlord shall be
deemed Landlord’s Work for all purposes of the Lease.


(b)           Landlord shall use its best efforts to complete the Additional
Improvements by June 15, 2000 for 4838 Ronson Court, Suite A.  The Additional
Improvements for 4858 Ronson Court, Suite D will only be made after the
expiration of the Early Termination Option (as such term is defined in Section 9
below) or upon written notification that the Early termination Option would not
be exercised.


7.           ADDITIONAL IMPROVEMENTS TO BE COMPLETED BY LANDLORD.  Which is
defined as follows:


 
(a)
Spot painting of drywall surfaces which are marked, scuffed or damaged.  Spot
painting may require painting of an entire an entire wall or office (as mutually
agreed upon by Landlord and Tenant), however, for purposes of this provision,
the parties acknowledge that “Cosmetic painting” does not contemplate painting
of the entire Premises.  Tenant shall be responsible for moving all furniture,
fixtures and equipment.  All work shall be done during normal working hours.



 
(b)
Replacement of stained, damaged, or broken ceiling tiles in premises;



 
(c)
Replacement of rusted or damaged HVAC registers.



8.           ALTERATIONS AND ADDITIONS.  Pursuant to the provisions of Section
8.6 of Lease, Tenant is authorized and shall be required to make improvements
(as it’s sole costs and expense) to 4838 Ronson Court pursuant to the G.L.
Foster Construction, Inc. proposal attached hereto as Exhibit A.  Said
improvements shall be made for the purpose of restoring the Premises to its
original and intended configuration.
 
9.           EARLY TERMINATION OPTION.  Tenant shall have a one-time right and
option to terminate this Lease for the portion of the Premises identified as
4858 Ronson Court, Suite D (“Early Termination Option”), within the first six
(6) months of the Extended term (the “Termination Period”), subject to the
following terms and conditions:


 
(i)
Tenant shall provide Landlord with written notice (“Termination Notice”) at
least sixty (60) days prior to the date upon which Tenant desires to terminate
the Lease (the “Termination Date”); and



 
(ii)
Concurrently with delivery of the Termination Notice, Tenant shall pay Landlord
a fee (“Termination Fee”), in the amount of $3,636.60; and



 
(iii)
Tenant shall not be in default of any material provisions of this Lease, both at
the time the Termination Notice is delivered and at the Termination Date.



10.           SECURITY DEPOSIT.  There shall be no increase in the amount of
Tenant’s Security Deposit.


11.           NO OTHER CHANGES.  Except as specifically amended herein, all
other terms and conditions of the Lease shall remain in full force and effect
between the parties hereto.


Landlord:
     
Date:
5/8/00
 
WESTERN SALT COMPANY, a California corporation
         
By:
/s/ Linda B. Kaufman
   
Linda B. Kaufman, Leasing Manager
             
By:
/s/ Michael Neal
   
Michael P. Neal, Vice President
           
Tenant:
         
Date:
4/28/00
 
D3 TECHNOLOGIES, INC., a California corporation
         
By:
/s/ W. A. Huston
   
William A. Huston, President
       
By:
/s/ Edward Knowles
   
Edward Knowles, CFO
   

 
 
 

--------------------------------------------------------------------------------

 




 
STANDARD INDUSTRIAL LEASE
(MODIFIED GROSS)
 
Sycamore Grove Business Park
 
WESTERN SALT COMPANY,
 
a California corporation
 
"Landlord"
 
And
 
D3 TECHNOLOGIES, INC.,
 
a California corporation
 
"Tenant"



TABLE OF CONTENTS SECTION
 
SECTION
PAGE
1.
BASIC LEASE PROVISIONS
1
2.
DEFINITIONS
2
3.
PREMISES
4
4.
TERM; DELIVERY OF PREMISES
5
5.
RENT
6
6.
SECURITY DEPOSIT
7
7.
USE
7
8.
MAINTENANCE, REPAIRS AND ALTERATIONS
8
9.
TAXES
9
10.
UTILITIES
9
11.
INSURANCE
10
12.
WAIVER AND INDEMNITY
11
13.
DAMAGE AND DESTRUCTION
12
14.
CONDEMNATION
13
15.
ASSIGNMENT AND SUBLETTING
13
16.
DEFAULT BY TENANT; REMEDIES
15
17.
TENANT’S INSOLVENCY
16
18.
DEFAULT BY LANDLORD
17
19.
SUBORDINATION AND ESTOPPEL
18
20.
HAZARDOUS MATERIALS
18
21.
NOTICE
19
22.
OTHER TERMS AND CONDITIONS
19
23.
GENERAL PROVISIONS
21
24.
ADDENDUM
25

 
EXHIBITS
 
A
Site Plan
B
Premises and Improvements to Premises
C
Rules and Regulations
D
Intentionally Omitted
E
Environmental Questionnaire
F
Intentionally Omitted




STANDARD INDUSTRIAL LEASE-MODIFIED GROSS


 
THIS STANDARD INDUSTRIAL LEASE–MODIFIED GROSS ("Lease"), dated for reference
purposes only, March 24, 1997, Is made at San Diego, California, between WESTERN
SALT COMPANY, a California corporation ("Landlord"), and D3 TECHNOLOGIES, INC.,
a California corporation ("Tenant").
 
1.           BASIC LEASE PROVISIONS. The words and figures set forth in this
Section 1 are used as defined terms in this Lease.
 
1.1           Premises: The real property and improvements which are the subject
of this Lease.  The Premises shall consist of 16,480 rentable square feet (rsf)
comprised of the following areas:
 
12,187 rsf as depicted on Exhibit B, which has an address of 4838 Ronson Court
 
4,293 rsf as depicted on Exhibit B, which has an address of 4858 Ronson Court,
Suite A (1/2 of Building).
 
1.2           Building: The Industrial buildings addressed at 4838 and 4858
Ronson Court, San Diego, California.
 
1.3           Project: Those portions of the Business Park addressed at
4828-4858 Ronson Court San Diego, California. The Project, which is depicted on
Exhibit A, contains a total rentable area of approximately 49,380 square feet.
 
1.4            Term:
 
Thirty-six (36) months.
1.5            Commencement and Expiration Dates:
 
 
(a)           Commencement Date:
 
April 1, 1997
(b)           Expiration Date:
 
March 31, 2000
(c)           Delivery of the Premises:
 
April 1, 1997
1.6            Extension Option Period:
 
Two (2); each for a period of one (1) year.
1.7            Initial Monthly Base Rent:
 
$12,560.00
1.8            Prepaid Base Rent:
 
None.
1.9            Periodic Increase In Base Rent:
 
 
Lease Year:
2
3
Base Rent
$13,045.40
$13,548.80
 
1.10           Security Deposit Amount:
 
3,240.00 (Already Held by Landlord)
1.11           Tenant Improvement Allowance:
 
None; however, subject to the provisions of Exhibit B.
1.12           Tenant’s Share of Excess Operating Expenses:
 
 
(a)           Real Property Taxes:
 
33.37%
(b)           Other Operating Expenses:
 
33.37%
1.13           Permitted Use:
 
General office use and storage of supplies and equipment.
1.14           Expense Stop:
 
Not Applicable (see Section 26 of Addendum to Lease)
1.15           Broker(s):
 
Not Applicable
1.16           Parking:
45 vehicles.

 
1.17           Landlord’s Address for Notice:
H. G. Fenton Material Company
% Fenton-Western Properties
7220 Trade Street, Suite 300 (92121)
Post Office Box 64
San Diego, California 92112
Tel: (619) 566-2000
Fax: (619) 549-3587
Attention: Property Manager
 
1.18           Tenant’s Address for Notice:
D3 Technologies
4838 Ronson Court
San Diego, CA 92111
Tel: (619) 571-1685
Fax: (619) 571-8563
Attention: Manning D. Calhoun
 
1.19           Tenant’s Guarantor(s):
None.
 
1.20           Addendum:
Section 24 – 27.



2.           DEFINITIONS. The captions appearing in this Section 2 are used as
defined terms in this Lease.
 
2.1           Additional Rent. All sums payable by Tenant hereunder other than
Base Rent, including without limitation Tenant's Share of Excess Operating
Expenses, late charges, interest on past due amounts, attorneys' fees, and
reimbursements to Landlord of sums advanced by Landlord to cure any default or
discharge any obligation of Tenant hereunder.
 
2.2           Base Rent. The basic monthly rent payable to Tenant for the use
and occupancy of the Premises, in accordance with Section 5 of this Lease.
 
2.3           Intentionally Omitted
 
2.4           Commencement Date. The first day of the Term, as determined in
accordance with Section 4.1 below.
 
2.5           Common Areas. All areas and facilities outside the Premises and
within the Building and Project that Tenant is permitted to use, as provided and
designated by the Landlord from time to time for the general non-exclusive use
of Landlord, Tenant and other tenants of the Building and Project and their
respective employees, suppliers, shippers, customers, invitees, licensees or
other visitors, including without limitation hallways, entryways, common rest
rooms on multi-tenant floors, elevators, stairways, common pipes, conduits,
wires and appurtenant equipment serving the Premises, parking areas, loading and
unloading areas, trash areas, roadways, sidewalks, walkways, parkways, driveways
and landscaped areas.
 
2.6           Declaration. The recorded Declaration of Covenants, Conditions and
Restrictions for the Business Park, as the same may be amended from time to
time.
 
2.7           Delivery of the Premises. The date of the inspection and
acceptance (or deemed acceptance) of the Premises by Tenant, following
Landlord's notice that Landlord's Delivery Work has been substantially completed
in accordance with Exhibit B attached hereto.
 
2.8           Hazardous Materials. Any and all materials or substances which
have been determined to be nuisance or dangerous, toxic or hazardous or a
pollutant or contaminant, including but not limited to any hydrocarbon material,
flammable explosives, asbestos, urea formaldehyde, radioactive materials or
waste, or other hazardous, toxic, contaminating or polluting materials,
substances or wastes, including, without limitation, any `hazardous substances",
"hazardous wastes", "hazardous materials" or "toxic substances" under any
Hazardous Materials Laws.
 
2.9           Hazardous Materials Laws. All federal, state and local laws,
ordinances and regulations, including, but not limited to, the Federal Water
Pollution Control Act (33 U.S.C. §1251, at seq.), Resource Conservation &
Recovery Act (42 U.S.C. §6901, et seq.), Safe Drinking Water Act (42 U.S.C.
§3000f, et seq.), Toxic Substances Control Act (15 U.S.C. §2601, at seq.), the
Clean Air Act (42 U.S.C. §7401, at seq.), Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §9601, at seq.), California HEALTH &
SAFETY CODE (§25100, at seq., §39000, at seq.), California Safe Drinking Water &
Toxic Enforcement Act of 1986 (California HEALTH & SAFETY CODE §25249.5, at
seq.), California WATER CODE (§13000, et seq.), and other comparable federal,
state or local law, regulation or interpretation thereof, whether currently in
force or enacted in the future, together with any licenses, permits, plans or
approvals generated pursuant to or as a result of any such law, which regulates
or proscribes the use, storage, disposal, cleanup, transportation, release or
threatened release into the environment or presence of Hazardous Materials.
 
2.10           Lease Year. A period of twelve consecutive full calendar months.
The first Lease Year shall begin on the Commencement Date if the Commencement
Date is the first day of a calendar month; otherwise, the first Lease Year shall
begin on the first day of the first full calendar month after the month in which
the Commencement Date occurs. Each succeeding Lease Year shall begin on the
anniversary of the beginning of the first Lease Year. If Tenant should extend
the Term pursuant to any extension option granted herein, the first day of the
Extension Term shall also be deemed to be the first day of a Lease Year for all
purposes of this Lease.
 
2.11           Tenant's Work. The Improvements and other work, if any, to be
accomplished by Tenant in accordance with Exhibit B.
 
2.12           Landlord's Delivery Work. All items of Landlord's Work except
those which Landlord reasonably cannot complete prior to the Commencement Date,
e.g., Landlord's Work that cannot be performed by Landlord until Tenant (i)
provides Landlord with plans and specifications therefor, or (ii) obtains a
building permit, or (iii) completes those items of Tenant's Work that are
necessarily completed prior to a particular item of Landlord's Work.
 
2.13           Landlord's Work. The improvements and other work, if any, to be
accomplished by Landlord in accordance with Exhibit B.
 
2.14           Mortgage. Any mortgage, trust deed or other encumbrance, and all
renewals, extensions or replace­ments thereof, now or hereafter imposed by
Landlord upon the real property which includes the Premises.
 
2.15           Mortgagee. The holder of a Mortgage.
 
2.16           Operating Expenses. All costs incurred by Landlord, if any, for
any of the following:
 
(a)           The operation, repair and maintenance, in neat, clean and good
order and condition of (i) the Common Areas of the Project, Including without
limitation all parking areas, loading and unloading areas, trash areas,
roadways, sidewalks, walkways, parkways, driveways, landscaped areas, striping,
bumpers, and irrigation systems, common area lighting facilities, and fences and
gates; (ii) fire detection in the Project, including sprinkler system
maintenance and repair; and (iii) unless allocated directly to Tenant pursuant
to Section 8.1(b), the Building's heating, ventilation and air conditioning
("HVAC") systems.
 
(b)           Trash disposal for the Project, and to the extent any such
services are provided, janitorial service, security services, gardening,
painting, plumbing, electrical, carpentry, window washing, signage and equipment
rental expenses, and any other service to be provided by Landlord that is
elsewhere in the Lease stated to be an item of Operating Expenses.
 
(c)           Any deductible portion of an insured loss concerning any of the
items or matters described in this Section.
 
(d)           Premiums for any insurance policies maintained by Landlord
pursuant to Section 11 below.
 
(e)           Real Property Taxes to be paid by Landlord.
 
(f)           Utilities not separately metered to Tenant or other tenants of the
Project.
 
(g)           Independent contractors for services (excluding capital
improvements), and compensation (including employment taxes and fringe benefits)
of all persons who perform regular and recurring duties connected with
day-to-day operation, maintenance and repair of the Project, provided such
compensation is commercially reasonable.
 
(h)           Maintenance and repair of roofs, building walls, foundations, and
all sewer and water facilities.
 
(i)           A property management fee in the amount of fifteen percent (15%)
of the preceding items of Operating Expenses.
 
(j)           Dues and assessments payable to the Business Park's property
owners association (if any).
 
(k)           Intentionally Omitted.
 
The inclusion of the improvements, facilities and services set forth in the
foregoing definition shall not be deemed Landlord's representation that such
improvements or facilities exist, nor shall It impose on Landlord any obligation
either to have those improvements or facilities or to provide those services,
unless the improvements or facilities already exist in the Project or Landlord
already provides the services as of the Commencement Date, or unless Landlord
has agreed to do so elsewhere in the Lease.
 
2.17           Real Property Taxes. All general property and improvement taxes
and all forms of assessment, special assessment or reassessment, license fee,
license tax, business license tax, commercial rental tax, in lieu tax, levy,
charge, penalty (to the extent not imposed as a result of Landlord's negligence)
or similar imposition, Imposed by any authority having the direct power to tax,
including any city, county, state or federal government, or any school,
agricultural, lighting, drainage or other improvement or special assessment
district thereof, or any agency or public body, as against any legal or
equitable interest of Landlord in the Premises and all improvements thereon and
thereto as they presently exist or as they may be expanded, developed,
constructed or altered from time to time, including but not limited to: (a) any
tax on Landlord's rent, right to rent or other income from the Premises or all
or any portion of the Project or as against Landlord's business of leasing the
Premises, but specifically excluding Landlord's federal, state or city income,
franchise, corporate, personal property, stock transfer, revenues, inheritance
or estate taxes; (b) any assessments, taxes, fees, levies or charges in addition
to, or in substitution, partially or totally, for any assessment, tax, fee, levy
or charge previously included within the definition of real property tax before
adoption of Proposition 13 by the voters of the State of California in the June
1978 election, it being acknowledged by Tenant and Landlord that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road mainte­nance, refuse
removal and for other governmental services that were before Proposition 13
provided without charge to property owners or occupants; and (c) any assessment,
tax, fee, levy or charge upon this transaction or any document to which Tenant
is a party which is imposed on the creation or transfer of an interest or an
estate in the Premises. It is the intention of Tenant and Landlord that all new
and increased assessments, taxes, fees, levies and charges, and all similar
assessments, taxes, fees, levies and charges be included within the definition
of Real Property Taxes for the purposes of this Lease. Real Property Taxes for
the first year of the Term shall be calculated as if the Premises and related
improvements were fully assessed. If at any time during the Term the laws
concerning the methods of real property taxation prevailing at the commencement
of the Lease Term are changed so that a tax or excise on rents or any other tax,
however described, is levied or assessed against Landlord as a substitution in
whole or in part for any real property taxes, then Real Property Taxes shall
include, but not be limited to, any such assessment, tax, fee, levy or charge
allocable to or measured by the area of the Premises or the rent payable
hereunder, including, without limitation, any gross income tax with respect to
the receipt of such rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof. With respect to any assessments
that may be levied against or upon the Premises, the Building or all or any
portion of the Project and that under the laws then in force may be evidenced by
improvement or other bonds, or may be paid in annual installments, there shall
be included within the definition of Real Property Taxes with respect to any tax
fiscal year only the amount currently payable on such tax, bond or assessment,
including interest, for such tax fiscal year or the current annual installment
for such tax fiscal year.
 
3.           PREMISES.
 
3.1           Lease of Premises. In consideration of the rent and covenants set
forth below, Landlord hereby leases the Premises to Tenant, and Tenant hires the
Premises from Landlord, for the term, at the rental, and upon all of the
conditions set forth herein. Except as otherwise provided herein, this Lease is
subject to: (ii) all covenants, conditions, restrictions, easements, mortgages,
deeds of trust, leases, ground or underlying leases, rights of way, reciprocal
easement agreements to which Landlord is a party which affect the Project and
all other matters now or hereafter affecting the Project or the Premises; and
(ii) all zoning laws, ordinances and building codes now or hereafter affecting
the Project or the Premises. In the event Landlord has a leasehold Interest in
the Project or the Premises, this Lease shall terminate upon the termination of
such leasehold interest whether such termination is voluntary, involuntary, or
by operation of law, without liability of Landlord (unless otherwise
specifically set forth herein).
 
3.2           Landlord's Reserved Rights. Landlord reserves to itself the
absolute rights: (i) to use the roof, exterior walls and area beneath the
Premises, and (ii) to install, use, maintain and replace equipment, machinery,
pipes, conduits and wiring located within the Premises which serve other parts
of the Project, in a manner and in locations that do not unreasonably interfere
with Tenant's use of the Premises.
 
3.3           Condition of Premises. Tenant acknowledges that except to the
extent expressly set forth in this Lease or in a written addendum or amendment
hereto, neither Landlord nor its agents have made (i) any promise to alter,
remodel or otherwise improve, or (ii) any representation or warranty with
respect to the condition of, the Premises, the Building or any part of the
Project or improvements thereon or therein. Tenant's taking possession of the
Premises shall be deemed acceptance of the Premises by Tenant, and shall be
deemed conclusively to establish that the Premises are in good and satisfactory
condition as of the date Tenant takes possession. Subject to the completion of
any Landlord's Work, Tenant accepts possession of the Premises in their current,
"as is", condition, and acknowledges that it has inspected the Premises before
signing this Lease and is fully aware of the condition of the Premises.
 
3.4           Rights in Common Areas. Landlord grants to Tenant and to Tenant's
employees, invitees and licensees a non-exclusive license during the Term to use
the Common Areas, subject to the terms and conditions of this Lease. Tenant
acknowledges that others, including without limitation Landlord and other
tenants of the Building and Project, and their respective employees, invitees
and visitors, and other persons authorized by Landlord, will also be entitled to
use the Common Areas. Without advance notice to Tenant and without any liability
to Tenant in any respect, Landlord shall have the right to:
 
(a)           Establish and enforce reasonable rules and regulations concerning
the maintenance, management, use and operation of the Common Areas.
 
(b)           Close off any of the Common Areas to whatever extent required in
the opinion of Landlord and its counsel to prevent a dedication of any of the
Common Areas or the accrual of any rights by any person or the public to the
Common Areas, provided such closure does not deprive Tenant of the substantial
benefit and enjoyment of the Premises.
 
(c)           Temporarily close any of the Common Areas for maintenance,
alteration or improvement purposes.
 
(d)           Select, appoint or contract with any person for the purpose of
operating and maintaining the Common Areas, subject to such terms and at such
rates as Landlord deems reasonable and proper.
 
(e)           Change the size, use, shape or nature of any portions of the
Common Areas, provided such change does not deprive Tenant of the reasonable
benefit and enjoyment of the Premises. So long as Tenant is not thus deprived of
the reasonable use and benefit of the Premises, Landlord will also have the
right at any time to change the arrangement or location of, or both, or to
regulate or eliminate the use of, any concourse, parking spaces, garage, or any
elevators, stairs, toilets or other public conveniences in the Project, without
incurring any liability to Tenant or entitling Tenant to any abatement of rent,
and such action will not constitute an actual or constructive eviction of
Tenant.
 
(f)           Erect one or more additional buildings on the Common Areas, expand
the existing buildings or other buildings to cover a portion of the Common
Areas, convert Common Areas to a portion of the Building or other buildings, or
convert any portion of such other buildings to Common Areas. Upon erection of
any additional buildings or change in the Common Areas, the portion of the
Project upon which buildings or structures have been erected will no longer be
deemed to be a part of the Common Areas. In the event of any such changes in the
size or use of the Common Areas of the Project, Landlord may make an appropriate
adjustment In the Building's or any other buildings' pro rata share of exterior
Common Areas of the Project as appropriate, and a corresponding adjustment to
Tenant's Share of Excess Operating Expenses.
 
4.           TERM: DELIVERY OF PREMISES.
 
4.1           Term. The Term shall be for the number of months set forth at
Section 1.4 above, beginning on the Commencement Date and ending on the
Expiration Date.
 
4.2           Intentionally Omitted.
 
4.3           Intentionally Omitted.
 
4.4           Memorandum of Commencement Date. Following the Delivery of the
Premises, Landlord shall prepare and forward to Tenant two copies of a written
Memorandum of Commencement Date, signed by Landlord, confirming the Commencement
Date and the date on which the Term will expire. Within ten (10) days after
receipt thereof, Tenant shall sign and return one copy of the Memorandum of
Commencement Date, indicating either Tenant's agreement with the matters set
forth therein or any areas of disagreement. Tenant's failure to return a copy of
the Memorandum of Commencement Date within such ten-day period shall be
conclusively deemed Tenant's agreement with all matters set forth therein. Any
dispute or disagreement on Tenant's part as to the Commencement Date set forth
in such memorandum shall, at the election of either party, be submitted to
final, binding arbitration in San Diego, California under the Commercial
Arbitration Rules of the American Arbitration Association.
 
4.5           Intentionally Omitted.
 
5.           RENT.
 
5.1           General. From and after the Commencement Date, Tenant agrees to
pay Landlord, in advance, on the first day of each and every calendar month
during the Term, Base Rent and Additional Rent as specified in this Section.
Payment of all such rent shall be without offset or demand, shall be in lawful
money of the United States of America and shall be made at the address set forth
for Landlord herein or at such other place as Landlord may direct.
 
5.2           Base Rent. Base Rent shall initially be in the amount per month
set forth in Section 1.7.
 
5.3           Annual Adjustment to Base Rent. Base Rent shall be increased
during the Term in accordance with the schedule set forth in Section 1.9.
 
5.4           Excess Operating Expenses. See Section 26 of Addendum to Lease.
 
5.5           Late Charges. Tenant acknowledges that late payment by Tenant to
Landlord of Base Rent or Additional Rent due hereunder will cause Landlord to
incur costs not contemplated by this Lease, the exact amount of which is
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be imposed upon
Landlord by the terms of any mortgage or deed of trust covering the Premises.
Therefore, if any payment of Base Rent or Additional Rent is not paid within
five (5) days after the date due, Tenant shall pay to Landlord ten percent (10%)
of the amount due or Two Hundred Fifty Dollars ($250.00), whichever is greater.
The parties agree that such late charge represents a fair and reasonable
estimate of the costs that Landlord will incur by reason of the late payment by
Tenant. The late charge shall be deemed Additional Rent and the right to require
it shall be in addition to all of Landlord's other rights and remedies hereunder
or at law and shall not be construed as limiting Landlord's remedies in any
manner.
 
6.           SECURITY DEPOSIT. Tenant has paid to Landlord, a security deposit
in the amount set forth at Section 1.10 ("Security Deposit"). The Security
Deposit shall be held by Landlord as security for the faithful performance by
Tenant of all of the terms, covenants and conditions of this Lease to be kept
and performed by Tenant. If Tenant defaults with respect to any provision of
this Lease, including, but not limited to, the provisions relating to the
payment of rent, Landlord may (but shall not be required to) use, apply or
retain all or any part of the Security Deposit for the payment of any rent or
any other sum in default, or for the payment of any other amount which Landlord
may spend or become obligated to spend by reason of Tenant's default or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant's default. If any portion of the Security Deposit is so used or
applied, Tenant shall, upon demand therefor, deliver cash to Landlord in an
amount sufficient to restore the Security Deposit to its original amount, and
Tenant's failure to do so shall be a material breach of this Lease. Landlord
shall not be required to keep the Security Deposit separate from its general
funds, and Tenant shall not be entitled to interest thereon. If Tenant shall
fully and faithfully perform every provision of this Lease to be performed by
it, the Security Deposit or any balance thereof shall be returned to Tenant (or
at Landlord's option, to the last assignee of Tenant's interests hereunder) at
the expiration of the Term, provided that Landlord may retain the Security
Deposit until such time as any amount due from Tenant under this Lease has been
determined and paid in full.
 
7.           USE.
 
7.1           Permitted Use. The Premises shall be used and occupied only for
the purposes and activities set forth in Section 1.13 above, and for no other
uses or purposes whatsoever. If any governmental license or permit shall be
required for the proper and lawful conduct of Tenant's business or other
activity carried on in the Premises, or if a failure to procure such a license
or permit might or would in any way affect Landlord or the Business Park, then
Tenant, at Tenant's expense, shall (i) duly procure and thereafter maintain such
license or permit and submit the same for inspection by Landlord, (ii) install
and pay for any improvements, changes or alterations in the Premises, required
by any governmental authority, as a result of its proposed use of the Premises
or its manner of operation, and (iii) at all times, comply with the requirements
of each such license or permit. Tenant warrants that it has investigated whether
its proposed use of the Premises and its proposed manner of operation will
comply with, and Tenant assumes the risk that its proposed use of the Premises
and its proposed manner of operation are and will continue to be in compliance
with, all applicable land use approvals, laws and regulations, including without
limitation all zoning laws regulating the use of and enjoyment of the Premises.
Tenant agrees that under no circumstances shall Tenant be released in whole or
in part from any of its obligations under this Lease as a result of any
governmental authority's disallowing or limiting Tenant's proposed use of the
Premises or its manner of operation.
 
7.2           Condition of Premises. Landlord warrants to Tenant, but without
regard either to any Tenant's Work or to the use for which Tenant will use the
Premises, that as of the date of Delivery of the Premises, the Premises do not
violate the Declaration or any other covenants or restrictions of record or any
applicable building code, regulation or ordinance in effect on the date of this
Lease. In the event it should be determined that this warranty has been
violated, then after written notice from Tenant, Landlord shall promptly, at its
sole cost and expense, rectify any such violation. In the event Tenant does not
give Landlord any such written notice of violation within three (3) months after
the Commencement Date, the correction of such violation shall thereafter be
Tenant's obligation, to be performed at Tenant's sole cost and expense. The
foregoing warranty shall be of no force or effect if, prior to the date of this
Lease, Tenant was the owner or occupant of the Premises, in which event Tenant
shall correct any such violation, whenever determined to exist, at Tenant's sole
cost and expense.
 
7.3           Compliance With Requirements. Subject to Section 7.2 above, Tenant
shall, at Tenant's expense, promptly comply with all applicable statutes,
ordinances, rules, regulations, applicable covenants and restrictions of record,
and requirements of any fire insurance underwriters or rating bureaus, now in
effect or which may hereafter come into effect during the Term, whether or not
they reflect a change in policy from that now existing, relating in any manner
to the Premises and the occupation and use by Tenant of the Premises. Tenant
shall not use or permit the use of the Premises in any manner that will tend to
create waste or a nuisance or shall tend to disturb other occupants of the
Business Park. Without limiting the generality of the foregoing, Tenant shall,
at its sole cost and expense, comply promptly with all Hazardous Materials Laws
and with all environmental laws and ordinances applicable to the conduct of
Tenant's business, including all air quality and air pollution regulations of
the regional air pollution control district. If at any time it reasonably
appears to Landlord that Tenant is not fulfilling its obligations under this
Section, Landlord may cause to be performed, at Tenant's sole cost, an audit or
inspection of the Premises to evaluate Tenant's compliance herewith.
 
7.4           Compliance With Americans With Disabilities Act. Landlord shall
ensure that as of the date of this lease, the design and construction of the
Building, the Premises and any Common Areas are in compliance with Title III of
the Americans With Disabilities Act ("ADA") and other applicable laws and
regulations that relate to access by the disabled or handicapped. Tenant shall
be responsible for compliance with the ADA and related statutes with respect to
any alterations or improvements to the Premises and the operation of any
businesses conducted from the Premises; Landlord shall have no responsibility or
liability with respect thereto. In the event of any changes to the ADA or other
applicable statutes, or any rules or regulations promulgated pursuant thereto,
that become effective after the date of this Lease, Tenant shall be responsible,
at its sole expense, for any necessary alterations or improvements to the
Premises, and Landlord shall be responsible for any necessary alterations or
improvements to the Building or any Common Areas; provided, however, that
Landlord's costs and expenses incurred in connection with any such alterations
or improvements shall be conclusively deemed to be Operating Expenses,
notwithstanding the classification of such costs and expenses as capital items
in accordance with generally accepted accounting practice.
 
7.5           Rules and Regulations. Tenant shall at all times comply with the
Declaration and with the rules and regulations for the Business Park. A copy of
the rules and regulations in existence on the date of this Lease is attached
hereto as Exhibit C, but Landlord reserves the right to amend the rules and
regulations at any time by giving notice of amendment to Tenant, if Landlord
determines such amendments to be to the best interests of the Building and its
tenants. Tenant shall not be bound by any such amended rules and regulations
until Tenant has received a written copy thereof. Landlord agrees that the rules
and regulations shall be enforced in a uniform and non-discriminatory manner;
provided, however, that Landlord shall not be liable to Tenant for Landlord's
failure to enforce the rules and regulations against any other tenants of the
Project.
 
8.           MAINTENANCE. REPAIRS AND ALTERATIONS.
 
8.1           Tenant's Obligations.
 
(a)           Tenant shall keep and maintain in good, sanitary order, condition,
and repair (including replacement of parts and equipment if necessary) the
following areas of the Premises and every part thereof and any and all
appurtenances thereto wherever located, including, without limitation, the
interior surfaces of the exterior walls, the interior portion of all doors, door
frames, door checks, windows (including window sashes, casements and frames),
Tenant's signs, walls, floor and ceilings, and all other repairs, replacements,
renewals and restorations, interior ordinary and extraordinary, foreseen and
unforeseen, and all other work performed, and additions, alterations, and
improvements installed by or on behalf of Tenant. Any interior glass broken
shall promptly be replaced by Tenant with glass of the same quality, size and
kind. If Tenant shall fail to replace same within seventy-two (72) hours after
such glass is broken, Landlord shall have the right, but shall not be obligated,
to replace such glass, in which event Tenant shall, promptly upon demand
therefor by Landlord, reimburse Landlord for expenses incurred by Landlord in
connection therewith. In addition, Tenant shall be responsible for the purchase,
stocking, replacement, and installation of all interior light bulbs which serve
only the Premises.  Notwithstanding the foregoing, Tenant may, at Tenant's
discretion, elect to have Landlord be responsible for the maintenance, repair,
and replacement of the preceding items contained in this Section 8.1(a),
provided however, that Landlord shall have the right to bill Tenant Additional
Rent for such maintenance, repair, and replacement, and such Additional Rent
shall be payable together with Tenant’s next Base Rent installment after such
work has been performed by Landlord.
 
(b)           Intentionally Omitted
 
(c)           Tenant shall, at Tenant's sole cost and expense, comply with all
laws, rules, orders, ordinances, directions, regulations and legal requirements
of federal, state, county or municipal governmental authorities now or hereafter
affecting or applying to the Premises, including, without limitation, the
Americans With Disabilities Act.
 
(d)           Tenant shall, at Tenant's sole cost and expense, be responsible
for all services related to cleaning (janitorial and portering, if any) the
interior portions of the Premises, excluding the common area restrooms.
 
8.2           Condition on Termination. On the last day of the Term, or on any
sooner termination, Tenant shall surrender the Premises to Landlord in the same
condition as received, ordinary wear and tear excepted, clean and free of
debris. Any damage or deterioration of the Premises shall not be deemed ordinary
wear and tear if the same could have been prevented by good maintenance
practices. Tenant shall reimburse Landlord for repair of any damage to the
Premises occasioned by the installation or removal of Tenant's trade fixtures,
alterations, furnishings and equipment, and shall leave all air lines, power
panels, electrical distribution systems, lighting fixtures, HVAC systems,
plumbing and fencing in good operating condition.
 
8.3           Landlord's Rights. If Tenant fails to perform Tenant's obligations
under Section 8.1 or 8.2 or under any other provision of this Lease, Landlord
may enter the Premises after three (3) days' prior written notice to Tenant
(except in the case of emergency, in which case no notice shall be required) and
perform such obligations on Tenant's behalf and put the Premises in good order,
condition and repair, and the cost thereof together with interest thereon from
the date incurred at the maximum rate then allowed by law shall be due and
payable as Additional Rent to Landlord together with Tenant's next Base Rent
installment.
 
8.4           Landlord's Obligations.
 
(a)           Except for Sections 13 and 14 relating to damage and condemnation,
and the provisions in this Section 8.4 below which relate solely to multi-tenant
buildings, the parties intend that Landlord shall have no obligation whatsoever
to repair and maintain the interior, non-structural portions of Premises or the
equipment therein, all of which the parties intend to be obligations of Tenant
pursuant to this Section 8. Notwithstanding the foregoing, the Building is a
multi-tenant facility, and Landlord shall keep in good condition and repair the
foundations, exterior walls, structural condition of interior bearing walls, and
roof of the Building, as well as the Common Areas, and all costs and expenses
incurred by Landlord in connection therewith shall be included within Operating
Expenses which included in Tenant’s payment of Base Rent. Landlord shall have no
obligation to make repairs under this Section until a reasonable time after
receipt of written notice from Tenant of the need for such repairs.
 
(b)           Landlord shall procure and maintain at Tenant's expense, which
expense is included in Base Rent, an HVAC system maintenance contract on any
HVAC systems which serve only the Premises, and Landlord shall be responsible
for any repairs thereto throughout the Term.
 
(c)           Except for damage caused by any negligence or intentional act or
omission of Tenant, Tenant's employees suppliers shippers, customers, or
invitees (which damage Tenant shall repair at its expense), Landlord shall
maintain at Tenant’s expense, which expense is included in Base Rent, all
plumbing and sewage facilities within the Premises (including free flow up to
the main sewer line), plumbing fixtures, and electrical systems (whether or not
located in the Premises), sprinkler system and exterior plate glass.
 
(d)           Landlord shall, at Tenant’s expense, which expense is included in
Base Rent, maintain and be responsible for all services related to cleaning
(janitorial and portering, if any) the Common area restrooms and kitchen, which
serve only the Premises.
 
8.5           Waiver. Tenant expressly waives all rights to make repairs at the
expense of Landlord or deduct any amounts from rent as provided in any statute
or law in effect during the Term of this Lease, including its rights under the
provisions of § 1941 and § 1942 of the Civil Code of the State of California.
 
8.6           Alterations and Additions.
 
(a)           Tenant shall not, without Landlord's prior written consent which
shall not be unreasonably withheld, make any alterations, improvements,
additions, or Utility Installations in, to or about the Premises. Tenant shall
make no change or alteration to the exterior of the Building without Landlord's
prior written consent, which consent may be withheld for any reason in
Landlord's sole discretion and which may at Landlord's discretion be conditioned
upon Tenant's providing Landlord, at Tenant's sole cost and expense, a lien and
completion bond in an amount equal to one and one-half (1 1/2) times the cost of
the work. As used in this Section, the term "Utility Installations" shall mean
carpeting, window coverings, air lines, power panels, electrical distribution
systems, lighting fixtures, space heaters, air conditioning, plumbing and
fencing. Landlord may require that Tenant remove at the expiration of the Term
any or all alterations, improvements, additions or Utility Installations which
were not part of the original Tenant Improvements, and restore the Premises and
the Common Areas to their prior condition. Should Tenant make any alterations,
improvements, additions or Utility Installations without the prior approval of
Landlord, Landlord may, at any time during the Term of this lease, require that
Tenant remove any or all of the same.
 
(b)           Except for improvements to be accomplished by Landlord at its
expense, if any, Tenant shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Tenant at or for use in
the Premises, which claims are or may be secured by any mechanic's or
materialmen's lien against the Building or any interest therein. Tenant shall
give Landlord not less than ten days' notice prior to the commencement of any
work in the Premises, and Landlord shall have the right to post notices of
non-responsibility in or on the Premises or the Building as provided by law. If
Tenant shall, in good faith, contest the validity of any such lien, claim or
demand, then Tenant shall, at its sole expense, defend itself and Landlord
against the same and shall pay and satisfy any adverse Judgment that may be
rendered thereon before the enforcement thereof against the Landlord or the
Building, upon the condition that if Landlord shall require, Tenant shall
furnish to Landlord a surety bond satisfactory to Landlord in an amount equal to
one and one-half (1/2) times the amount of such contested lien claim or demand,
indemnifying Landlord against liability for such claim or lien and for all costs
of defense thereof, of obtaining the release of any lien, and of making the
Building free from the effect of such lien or claim. In addition, Landlord may
require Tenant to pay Landlord's attorneys' fees and costs in participating in
such action if Landlord shall decide it is in Landlord's best interest to do so.
In any event, Landlord may pay the lien claim prior to the enforcement thereof,
in which event Tenant shall reimburse Landlord in full, including attorneys'
fees for any such expense, as Additional Rent, with the next due rents.
 
(c)           All alterations, Improvements, additions and Utility Installations
(exclusive of all trade fixtures of Tenant) which may be made on the Premises,
shall be the property of Landlord and shall remain upon and be surrendered with
the Premises at the expiration of the Lease term, unless Landlord requires their
removal. Notwithstanding the provisions of this Section 8.6, Tenant's machinery
and equipment (other than Utility Installations), other than that which is
affixed to the Premises so that it cannot be removed without material damage to
the Premises or the Building, shall remain the property of Tenant and may be
removed by Tenant subject to the provisions of Section 8.2.
 
9.           TAXES.
 
9.1           Real Property Taxes. Landlord shall pay all Real Property Taxes
with respect to the Building and the Project, which shall be included in
Operating Expenses. If the Premises are separately assessed, or included within
an assessor's parcel that does not encompass the entire Project, Landlord shall
adjust Tenant's Share of Excess Operating Expenses as it relates to Real
Property Taxes, to reflect the proportion between the area of the Premises and
the total area of the assessor's parcel encompassing the Premises.
 
9.2           Personal Property Taxes. Tenant shall pay prior to delinquency all
taxes assessed against and levied upon trade fixtures, furnishings, equipment
and all other personal property of Tenant contained in the Premises or
elsewhere. When possible, Tenant shall cause said trade fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Landlord. If any of Tenant's said personal property
shall be assessed with Landlord's real property, Tenant shall pay to Landlord
the taxes attributable to Tenant within ten days after a receipt of a written
statement setting forth the taxes applicable to Tenant's property.
 
10.           UTILITIES. Tenant shall be solely responsible for, shall arrange
for, and shall promptly pay all charges, including meter and connection fees,
for gas, electricity, and any other utility used upon or furnished to the
Premises. In the event any such utility is not separately metered, Tenant shall
pay its share of the cost thereof, as equitably determined by Landlord, as
Additional Rent, as part of Operating Expenses. In this regard, Tenant
acknowledges and agrees that if Tenant's use of the Premises results In a
disproportionately heavy use of water or other commonly metered utilities, then
Landlord, at Landlord's discretion, and in a reasonable and equitable manner,
may adjust Tenant's Share of Excess Operating Expenses to reflect such
disproportionately heavy use. Landlord does not warrant that any services
Landlord supplies will not be interrupted, e.g., because of accidents, repairs,
alterations, improvements or any reason beyond the reasonable control of
Landlord. No such interruption shall: (i) be considered an eviction or
disturbance of Tenant's use and possession of the Premises; (ii) entitle Tenant
to terminate this Lease; (iii) make Landlord liable to Tenant for damages; (iv)
abate Base Rent, Additional Rent or any other sums due hereunder; or (v) relieve
Tenant from performing its obligations hereunder.
 
11.           INSURANCE.
 
11.1           Liability Insurance–Tenant. Prior to the earlier of the
Commencement Date or Tenant's occupancy of the Premises, Tenant, at its own
expense, shall obtain from and shall thereafter keep in force with companies
reasonably acceptable to Landlord, commercial general liability insurance
applying to the use and occupancy of the Premises, or any areas adjacent
thereto, and the business operated by Tenant or any other occupant on the
Premises. Such insurance shall: include broad form contractual liability
insurance coverage specifically insuring all of Tenant's indemnity obligations
under this Lease; have a minimum combined single limit liability of at least
$2,000,000; be written to apply to all bodily injury, property damage, personal
injury and other covered loss, however occasioned, occurring during the policy
term; contain endorsements deleting any employee exclusion on personal injury
coverage; include products and completed operations coverage; provide for
severability of interests or a cross-liability provision or endorsement; be
endorsed to delete any liquor liability exclusion, and afford coverage for all
claims based on acts, omissions, injury and damage, which claims occurred or
arose (or the onset of which occurred or arose) in whole or in part during the
policy period. The foregoing policy of insurance shall name Landlord and any
parties designated by Landlord as additional insureds, and shall include a
per-location endorsement, Form C62504 or equivalent. In addition, Tenant shall
maintain non-owned automobile liability insurance. The policy limits herein
specified shall be increased from time to time upon written demand from
Landlord, if circumstances reasonably justify such increases. Tenant shall
furnish Landlord with a certificate of such insurance within thirty days after
the Commencement Date and whenever requested shall satisfy Landlord that such
policy is in full force and effect. The policy shall be endorsed to provide that
its coverage shall be primary and noncontributing with any insurance carried by
Landlord, and shall be further endorsed to provide that it shall not be canceled
or altered without thirty days' prior written notice to Landlord.
 
11.2           Liability Insurance–Landlord. Landlord shall obtain and keep in
force during the Term commercial general liability insurance, insuring against
liability for injury to or death of persons and loss of or damage to property
occurring in or on the Common Areas. Landlord's liability insurance shall be in
amount of not less than $2,000,000 combined single limit per occurrence for
bodily and personal injury and property damage.
 
11.3           Property Insurance—Landlord.
 
(a)           Landlord shall maintain in full force and effect at all times a
standard policy or policies insuring against "all risk" perils (also known as
"special perils") covering the Building and other improvements owned by Landlord
in the Business Park in an amount at least sufficient to avoid the effects of
coinsurance provisions of the policy or policies (i.e., not less than ninety
percent [90%] of the actual replacement cost of the Building and other
improvements, without deduction for depreciation and excluding foundations,
excavation costs and the cost of underground flues, pipes and drains, if such
costs are properly excludable under coinsurance requirements). Such insurance
shall include (i) a standard form of lender's loss payable endorsement, issued
to the holder or holders of a mortgage or deed of trust secured in whole or in
part by the Building and the other property on which the insured improvements
are located; (ii) at Landlord's sole option, coverage for flood or earthquake or
both; and (iii) rental income insurance equal to Base Rent and Operating
Expenses for up to one year. In addition, Landlord shall obtain and keep in
force during the Term such other insurance as Landlord deems advisable.
 
(b)           Tenant shall pay for any increase in the property insurance of the
Building or such other building or buildings if the increase is caused by
Tenant's acts, omissions, use or occupancy of the Premises. Tenant shall not do
or permit to be done anything which shall invalidate the insurance policies
referred to in this Section 11.3. If Tenant does or permits to be done anything
which shall increase the cost of the insurance policies referred to in this
Section 11.3, then Tenant shall within thirty (30) days after demand therefor by
Landlord reimburse Landlord for any additional premiums attributable to any act
or omission or operation of Tenant causing such increase in the cost of
insurance. Landlord shall deliver to Tenant a written statement setting forth
the amount of any such insurance cost increase and showing in reasonable detail
the manner in which it has been computed.
 
11.4           Property Insurance–Tenant. Tenant shall pay for and shall
maintain in full force and effect at all times, a standard policy insuring
against "all risk" perils (also known as "special perils"), covering all
exterior glass, whether plate or otherwise, and all interior glass, stock in
trade, merchandise, trade fixtures, equipment and other personal property
located In the Premises and used by Tenant in connection with its business.
Tenant shall furnish Landlord with a duly executed certificate evidencing such
coverage at the commencement of the Term and not less than thirty (30) days
before the expiration of the term of such coverage.
 
11.5           Insurance Policies. Each policy of insurance required to be
maintained by Tenant hereunder shall name Landlord, and any other parties in
interest designated by Landlord, as additional insureds and shall contain a
clause that the insurer will not cancel or change such insurance without first
giving Landlord thirty (30) days' prior written notice. Such Insurance may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy therefor; provided that such blanket policy shall contain an endorsement
that names Landlord (and any other parties in interest designated by Landlord)
as an additional insured, references the Premises and guarantees that a minimum
limit equal to the insurance amounts required in this Lease will be available
specifically for the Premises. All insurance shall be with a good and solvent
insurance company authorized to do business in the State in which the Business
Park is located, having a minimum rating of A and X in Best's Insurance Guide. A
copy of the paid-up policy or other evidence reasonably satisfactory to Landlord
shall be delivered to Landlord prior to the Term Commencement Date and not less
than thirty (30) days prior to each renewal or extension of such policy of
insurance. In the event that Tenant shall deliver a certificate of insurance in
lieu of a copy of the paid-off insurance policy at any time during the Term of
this Lease, a copy of such insurance policy shall be provided to Landlord as
soon thereafter as practicable. No policy of insurance under this Section shall
provide for a deductible in excess of Ten Thousand Dollars ($10,000), provided
that Tenant shall remain obligated for the insurance deductible. All public
liability, property damage or casualty policies and the coverage evidenced
thereby shall be primary with respect to any policies carried by Landlord and
any coverage carried by Landlord shall pay only amounts in excess of the limits
in said policies of Tenant. In addition to the foregoing, in the event Tenant
fails to provide or keep in force any of the insurance required pursuant to this
Section 11, then Landlord, in its discretion and without waiving any of its
rights under this Lease, may provide such insurance, in which event the cost
thereof shall be payable by Tenant to Landlord as Additional Rent on the first
day of the calendar month immediately following demand therefor from Landlord.
 
11.6           Waiver of Subrogation. Each party hereby waives any and all
rights of recovery against the other party hereto and its officers, agents,
employees, or representatives, and Tenant hereby waives any rights it may have
against any trust deed holder, for the loss, damage, or injury to property
arising from any event which is covered by insurance against fire, vandalism,
malicious mischief, and extended coverage, and such other perils as are from
time to time included in the "all risk" insurance policy(ies) carried by
Landlord and Tenant pursuant to this Section 11, provided that such waiver shall
apply only to the extent of any recovery by the injured party under such
insurance. In the event the other party is a self-insurer (as may be permitted
herein), such waiver shall be to the limit of that insurance required to be
carried hereunder. Each party hereto, on behalf of its respective insurance
companies hereby waives, to the extent of any recovery under any such insurance
policies, any right of subrogation that one may have against the other, and
Tenant, on behalf of its insurance companies, hereby waives any right of
subrogation which such insurer may have against any trust deed holder. Each
party hereto shall cause its respective insurance policies to contain
endorsements evidencing such waivers of subrogation. The foregoing releases and
waivers of subrogation shall be operative only so long as same shall neither
preclude the obtaining of insurance nor diminish, reduce or impair the liability
of any insurer. In the event that a waiver of subrogation cannot be obtained,
the other party is relieved of the obligation to obtain a waiver of subrogation
rights with respect to the particular insurance involved.
 
12.           WAIVER AND INDEMNITY.
 
12.1           Waiver and Exemption of Landlord From Liability. Tenant hereby
agrees that except for damage or injury resulting from Landlord's sole active
negligence or willful misconduct, Landlord shall not be liable for injury to
Tenant's business or any loss of income, including damage to the goods, wares,
merchandise or other property of Tenant or of Tenant's employees, invitees,
customers, or any other person in or about the Premises, or the Common Areas.
Landlord shall not be liable, except when the damage or injury is a result of
Landlord's sole active negligence or willful misconduct, for injury to the
person of Tenant, Tenant's employees, agents or contractors, whether such damage
or injury is caused by or results from fire, steam, electricity, gas, water or
rain, or from the breakage, leakage, obstruction or other defects of pipes,
sprinklers, wires, appliances, plumbing, air conditioning or lighting fixtures
or from any other cause, whether said damage or injury results from conditions
arising upon the Premises, or the Common Areas or from other sources or places
and regardless of whether the cause of such damage or injury or the means of
repairing the same is inaccessible to Tenant. Landlord shall not be liable for
any damages arising from any act or neglect of any other tenant, occupant or use
of the Business Park or from the failure of Landlord to enforce the provisions
of any, other lease in the Business Park. Tenant, as a material part of the
consideration to Landlord, hereby assumes all risk of damage to property of
Tenant or injury to persons, in, upon or about the Premises and elsewhere
arising from the above or any other causes, and Tenant hereby waives all claims
in respect thereof against Landlord.
 
12.2           Tenant's Indemnity. Tenant shall indemnify, protect, defend, and
hold Landlord and Landlord's officers, directors, employees and agents
(collectively, "representatives") harmless from and against any and all claims,
actions, demands, proceedings, losses, damages, costs of any kind or character
(including reasonable attorneys' fees and court costs), expenses, liabilities,
judgments, fines, penalties, or interest (collectively, "Losses"), arising from
or out of Tenant's use of the Premises, or from the conduct of Tenant's business
or from any activity, work or things done, permitted or suffered by Tenant in or
about the Premises or elsewhere. Tenant shall also indemnify, protect, defend,
and hold Landlord and Landlord's representatives harmless from and against any
and all Losses arising from any breach or default in the performance of any
obligation on Tenant's part to be performed under the terms of this Lease, or
arising from any act or omission of Tenant, or any of Tenant's agents,
contractors, or employees, and from and against all costs, attorneys' fees,
expenses and liabilities reasonably incurred in the defense of any such claim or
any action or proceeding brought thereon; and in case any action or proceeding
be brought against Landlord or any of Landlord's representatives by reason of
any such claim, Tenant upon notice from Landlord shall defend the same at
Tenant's expense by counsel reasonably satisfactory to Landlord and Landlord
shall cooperate with Tenant in such defense. Neither termination of this Lease
nor completion of the acts to be performed under this Lease shall release Tenant
from its obligations to defend or indemnify Landlord as required hereunder so
long as the event upon which any such Loss is predicated shall have occurred
prior to the effective date of any such termination or completion.
 
12.3           Landlord's Indemnity. Landlord shall defend, indemnify and hold
Tenant and Tenant's representatives harmless from and against any and all Losses
arising in any way from (i) the sole active negligence or willful misconduct of
Landlord; or (ii) any breach or default in the performance of any obligation on
Landlord's part to be performed under this Lease. Landlord shall defend any such
action or proceeding brought against Tenant or its representatives at Landlord's
expense with counsel reasonably satisfactory to Tenant. Neither termination of
this Lease nor completion of the acts to be performed under this Lease shall
release Landlord from its obligations to defend or indemnify Tenant as required
hereunder so long as the event upon which any such Loss is predicated shall have
occurred prior to the effective date of any such termination or completion.
 
13.           DAMAGE AND DESTRUCTION.
 
13.1           Definitions.
 
(a)           "Partial Damage" shall mean if the Premises are damaged or
destroyed to the extent that the cost of repair is less than fifty percent (50%)
of the then replacement cost of the Premises.
 
(b)           "Total Destruction" shall mean if the Premises are damaged or
destroyed to the extent that the cost of repair is fifty percent (50%) or more
of the then replacement cost of the Premises.
 
(c)           "Insured Loss" shall mean damage or destruction which was covered
by an event required to be covered by the insurance described in Section 11.3.
The fact that an Insured Loss has a deductible amount shall not make the loss an
uninsured loss.
 
(d)           "Replacement Cost" shall mean the amount of money necessary to be
spent in order to repair or rebuild the damaged area to the condition that
existed immediately prior to the damage occurring, excluding all improvements
made by tenants.
 
13.2           Partial Damage.
 
(a)           Insured Loss: Subject to the provisions of Sections 13.4 and 13.5,
if at any time during the Term there is damage which is an Insured Loss and
which falls into the classification of Partial Damage, then Landlord shall, at
Landlord's expense, repair such damage to the Premises, but not Tenant's
fixtures or equipment, as soon as reasonably possible and this Lease shall
continue in full force and effect. In no event, however, shall Landlord be
obligated to spend for such repairs more than the amount of available insurance
proceeds, plus the amount of any deductible elected by Landlord.
 
(b)           Uninsured Loss: Subject to the provisions of Sections 13.4 and
13.5, if at any time during the Term there is damage which is not an Insured
Loss and which falls within the classification of Partial Damage, unless caused
by a negligent or willful act of Tenant (in which event Tenant shall make the
repairs at Tenant's expense), which damage causes substantial interference with
the normal conduct of Tenant's business, Landlord may at Landlord's option
either (i) repair such damage as soon as reasonably possible at Landlord's
expense, in which event this Lease shall continue in full force and effect, or
(ii) give written notice to Tenant within thirty days after the date of the
occurrence of such damage of Landlord's intention to cancel and terminate this
Lease as of the date of the occurrence of such damage. In the event Landlord
elects to give such notice of Landlord's intention to cancel and terminate this
Lease, Tenant shall have the right within ten days after the receipt of such
notice to give written notice to Landlord of Tenant's intention to repair such
damage at Tenant's expense, without reimbursement from Landlord, in which event
this Lease shall continue in full force and effect, and Tenant shall proceed to
make such repairs as soon as reasonably possible. If Tenant does not give such
notice within such ten-day period this Lease shall be canceled and terminated as
of the date of the occurrence of such damage.
 
13.3           Total Destruction. Subject to the provisions of Sections 13.4 and
13.5, if at any time during the Term there is damage, whether or not it is an
Insured Loss, which falls into the classification of Total Destruction, then
Landlord may at Landlord's option either (i) repair such damage or destruction,
but not Tenant's fixtures, equipment or tenant improvements (except for tenant
improvements initially constructed at the commencement of the Term), as soon as
reasonably possible at Landlord's expense, and this Lease shall continue in full
force and effect, or (ii) give written notice to Tenant within thirty days after
the date of occurrence of such damage of Landlord's intention to cancel and
terminate this Lease, in which case this Lease shell be canceled and terminated
as of the date of the occurrence of such damage.
 
13.4           Damage Near End of Term. Subject to the following sentence, if at
any time during the last year of the Term of this Lease as extended from time to
time there is substantial damage, whether or not an Insured Loss, which falls
within the classification of Partial Damage, Landlord may at its option cancel
and terminate this Lease as of the date of occurrence of such damage by giving
written notice to Tenant, within thirty days after the date of occurrence of
such damage, of Landlord's election to terminate. Notwithstanding the foregoing,
in the event that Tenant has an option to extend or renew this Lease, and the
time within which said option may be exercised has not yet expired, Tenant shall
exercise such option, if it is to be exercised at all, no later than thirty days
after the occurrence of an Insured Loss falling within the classification of
Partial Damage during the last year of the Term. If Tenant duly exercises such
option during the thirty day period, Landlord shall, at Landlord's expense,
repair such damage, but not Tenant's fixtures, equipment or tenant improvements,
as soon as reasonably possible and this Lease shall continue in full force and
effect; provided, however, that In no event shall Landlord be obligated to spend
for such repairs more than the amount of available insurance proceeds, plus the
amount of any deductible elected by Landlord. If Tenant fails to exercise such
option during the thirty day period, then Landlord may at Landlord's option
terminate and cancel this Lease as of the date of the occurrence of such damage.
 
13.5           Abatement of Rent. In the event Landlord repairs or restores the
Premises pursuant to the provisions of this Section 13, the rent payable
hereunder for the period during which such damage, repair or restoration
continues shall be abated in proportion to the degree to which Tenant's normal
and customary use of the Premises is impaired. Except for abatement of rent, if
any, Tenant shall have no claim against Landlord for any damage suffered by
reason of any such damage, destruction, repair or restoration.
 
13.6           Waiver. Landlord and Tenant waive the provisions of any statutes
which relate to termination of leases when leased property is destroyed and
agree that such event shall be governed by the terms of this Lease.
 
14.           CONDEMNATION.
 
14.1           Total Condemnation of Premises. If the whole of the Premises
shall be taken by any public authority under condemnation, the power of eminent
domain, or by a sale in lieu thereof under threat of condemnation (collectively
"taking" or "taken" as the case may be), then the Term shall cease as of the day
of possession pursuant to such taking, and the Rent shall be paid up to that
day. Landlord shall refund such rent as may have been paid in advance for the
period subsequent to the date of such possession.
 
14.2           Partial Condemnation.
 
(a)           If less than the whole but more than twenty percent (20%) of the
Premises shall be taken, Tenant shall have the right to terminate this Lease or,
subject to Landlord's right of termination as set forth in Section 14.2(b), to
continue in possession of the remainder of the Premises and shall notify
Landlord in writing within ten (10) days after notice of such taking of Tenant's
intention. If twenty percent (20%) or less of the Premises shall be so taken,
the Term shall cease with respect to the part so taken as of the day possession
shall be taken, and Tenant shall pay rent up to that day for the part so taken.
 
(b)           If more than twenty percent (20%) of the Building or more than
twenty percent (20%) of the Premises shall be taken, Landlord may, by notice to
Tenant delivered on or before the date surrendering possession, terminate this
Lease.
 
(c)           In the event this Lease is not so terminated, Tenant shall remain
in the portion of the Premises not so taken, and all of the terms, provisions,
covenants, conditions, and agreements contained herein shall continue in effect
with respect to the portion not so taken, except that Base Rent shall be reduced
in proportion to the amount of the Premises taken, and Landlord shall, to the
extent of severance damages received by Landlord in connection with such
condemnation, repair any damage to the Premises caused by such condemnation
except to the extent that Tenant has been reimbursed therefor by the condemning
authority. Tenant shall pay any amount in excess of such severance damages
required to complete such repair.
 
14.3           Landlord's and Tenant's Damages. Any award for the taking of all
or any part of the Premises under the power of eminent domain or any payment
made under threat of the exercise of such power shall be the property of
Landlord, whether such award shall be made as compensation for diminution in
value of the leasehold or for the taking of the fee, or as severance damages;
provided, however, that Tenant shall be entitled to any award for loss of or
damage to Tenant's trade fixtures, moving costs and removable personal property
to the extent separately awarded. Tenant shall have the right to negotiate its
award separately with the condemning authority; provided, however, that Tenant's
right to pursue its claim shall be subordinate to the right of Landlord's first
lien mortgagee to the extent required to discharge the first lien mortgage after
application of Landlord's award.
 
14.4           Waiver. This Article 14 is in lieu of, and Tenant hereby
expressly waives any rights it may have under, any statute governing the
condemnation of the Premises, including § 1932 and § 1933 of the California
Civil Code and § 1265.130 of the California Code of Civil Procedure.
 
15.           ASSIGNMENT AND SUBLETTING.
 
15.1           Landlord's Consent Required. Tenant shall not voluntarily or by
operation of law assign, transfer, mortgage, sublet, or otherwise transfer or
encumber all or any part of Tenant's interest in the Lease or in the Premises,
without Landlord's prior written consent, which shall not be unreasonably
withheld. Any attempted assignment, transfer, mortgage, encumbrance or sublease
without such consent shall be void, and shall constitute a breach of this Lease
without the need for notice to Tenant.
 
15.2           Procedure. In the event Tenant wishes to sublet or assign the
Premises, or any portion thereof, Tenant shall submit in writing to Landlord (i)
the name of the proposed sublessee or assignee, (ii) a statement describing the
nature of the business to be carried on in the Premises, (iii) a copy of the
proposed sublease or assignment, including all terms and conditions thereof,
(iv) Landlord's lease application form, completed by the proposed assignee or
sublessee, (v) financial statements for the proposed assignee or sublessee,
which shall include, at a minimum, prior year and year to date (current to
within six months) balance sheets, income and expense statements and sources and
uses of cash statements, and (vi) such other financial information regarding
such sublessee or assignee as Landlord shall reasonably request.
 
15.3           Provisions Applicable to Both Assignment and Subletting.
 
(a)           No sublessee or assignee shall further assign or sublet all or any
part of the Premises without Landlord's prior written consent.
 
(b)           The consent by Landlord to any assignment or sublease shall not
constitute a consent to any subsequent assignment or sublease by Tenant or to
any assignment or sublease by the sublessee. However, Landlord may consent to
subsequent subleases and assignments of the sublease or any amendments or
modifications thereto, provided Landlord notifies Tenant or anyone else liable
on the Lease or sublease and Landlord shall obtain their consent thereto.
 
(c)           If Tenant subleases the Premises or any part of it or assigns any
of its rights under this Lease in and to the Premises, all rents paid by the
sublessee or assignee which are in excess of the amount of Base Rent and
Additional Rent then payable by Tenant under this Lease shall be the property of
and shall be paid to Landlord. Any attempt on the part of Tenant to enter into a
sublease or assignment which does not provide for the payment of such excess
rent to Landlord shall be deemed to be a material breach of this Lease. The
parties acknowledge that the provisions of this Section are a material
inducement for Landlord's execution of this Lease and that Tenant has
represented and warranted that its sole purpose for entering into this Lease is
to obtain possession of the Premises and not to generate revenues from the
leasing or subleasing of any portion of the Premises.
 
(d)           In the event of any default under this Lease, Landlord may proceed
directly against Tenant, any guarantors or any one else responsible for the
performance of this Lease, including the sublessee, without first exhausting
Landlord's remedies against any other person or entity responsible therefor to
Landlord, or any security held by Landlord or Tenant.
 
15.4           Provisions Applicable to Subletting. Regardless of Landlord's
consent, the following terms and conditions shall apply to any subletting by
Tenant of all or any part of the Premises and shall be included in subleases.
 
(a)           Tenant hereby assigns and transfers to Landlord all of Tenant's
interest in all rentals and income arising from any sublease made by Tenant, and
Landlord may collect such rent and income and apply the same toward Tenant's
obligations under this Lease; provided, however, that until a default shall
occur in the performance of Tenant's obligations under this Lease, Tenant may
receive, collect and enjoy the rents accruing under such sublease. Landlord
shall not, by reason of any assignment of such sublease to Landlord or by reason
of the collection of the rents from a sublessee, be deemed liable to the
sublessee for any failure of Tenant to perform and comply with any of Tenant's
obligations to such sublessee under such sublease. Tenant hereby irrevocably
authorizes and directs any such sublessee, upon receipt of a written notice from
Landlord stating that a default exists in the performance of Tenant's
obligations under this Lease, to pay to Landlord the rents due and to become due
under the sublease. Tenant agrees that such sublessee shall have the right to
rely upon any such statement and request from Landlord, and that such sublessee
shall pay such rents to Landlord without any obligation or right to inquire as
to whether such default exists and notwithstanding any notice from or claim from
Tenant to the contrary. Tenant shall have no right or claim against such
sublessee or Landlord for any such rents so paid by said sublessee to Landlord.
 
(b)           No sublease entered into by Tenant shall be effective unless and
until it has been approved in writing by Landlord. By entering into a sublease,
any sublessee shall be deemed, for the benefit of Landlord, to have assumed and
agreed to comply with all of Tenant's obligation hereunder, except to the extent
such obligations are contrary to or inconsistent with provisions contained in a
sublease to which Landlord has expressly consented in writing.
 
(c)           Landlord's written consent to any sublease of the Premises by
Tenant shall not constitute an acknowledgment that no default then exists under
this Lease of the obligations to be performed by Tenant nor shall such consent
be deemed a waiver of any then existing default, except as may be otherwise
stated by Landlord at the time in writing.
 
(d)           With respect to any sublease to which Landlord has consented,
Landlord agrees to deliver a copy of any notice of default by Tenant to the
sublessee. Such sublessee shall have the right to cure a default of Tenant
within ten days after service of said notice of default upon such sublessee, and
the sublessee shall have a right of reimbursement and offset from and against
Tenant for any such defaults cured by the sublessee.
 
(e)           If Tenant's obligations under this Lease have been guaranteed by
third parties, then a sublease, and landlord's consent thereto, shall not be
effective unless said guarantors give their written consent to such sublease and
the terms thereof.
 
(f)           The consent by Landlord to any sublease shall not release Tenant
from its obligations or alter the primary liability of Tenant to pay the rent
and perform and comply with all of the obligations of Tenant to be performed
under this Lease.
 
(g)           In the event Tenant shall default in the performance of its
obligations under this Lease, Landlord, at its option and without any obligation
to do so, may require any sublessee to attorn to Landlord, in which event
Landlord shall undertake the obligations of Tenant under such sublease from the
time of the exercise of said option to the termination of such sublease;
provided, however, Landlord shall not be liable for any prepaid rents or
security deposit paid by such sublessee to Tenant or for any other prior
defaults of Tenant under such sublease.
 
(h)           Each and every consent required of Tenant under a sublease shall
also require the consent of Landlord.
 
15.5           Attorneys' Fees. In the event Tenant shall assign or sublet the
Premises or request the consent of Landlord to any assignment or sublease or if
Tenant shall request the consent of Landlord for any act Tenant proposes to do,
then Tenant shall pay Landlord's reasonable attorneys' fees incurred in
connection therewith, such attorneys' fees not to exceed $500.00 for each such
request.
 
15.6           Continuing Liability of Tenant. No transfer permitted by this
Section shall release Tenant or change Tenant's primary liability to pay the
rent and to perform all other obligations of Tenant under this Lease. Landlord's
acceptance of rent from any other person is not a waiver of any provision of
this Section. Consent to one transfer is not a consent to any subsequent
transfer. If Tenant's transferee defaults under this Lease, Landlord may proceed
directly against Tenant without pursuing remedies against the transferee.
Landlord may consent to subsequent assignments or modifications of this Lease by
Tenant's transferee, without notifying Tenant or obtaining its consent. Such
action shall not relieve Tenant of its liability under this Lease.
 
15.7           Effect of Termination. In the event of Tenant's surrender of this
Lease or the termination of this Lease in any other manner, Landlord may, at its
option, either terminate any or all subtenancies or succeed to the interest of
Tenant as sublessor thereunder. No merger shall result from Tenant's sublease of
the Premises under this Section, Tenant's surrender of this Lease or the
termination of this Lease in any other manner.
 
16.           DEFAULT BY TENANT: REMEDIES.
 
16.1           Events of Default. The occurrence of any of the following (each,
a "Default") shall constitute a material breach or default by Tenant of its
obligations hereunder:
 
(a)           Failure by Tenant to pay rent when due if the failure continues
for three (3) days after notice has been given to Tenant that the rent is
delinquent.
 
(b)           Failure by Tenant to perform any provision of this Lease required
of it other than clause (a) above if the failure is not cured within ten (10)
days after notice has been given to Tenant. If, however, the failure cannot
reasonably be cured within the cure period, Tenant shall not be in default of
this Lease if Tenant com­mences to cure the failure within the cure period and
diligently and in good faith continues to cure the failure.
 
(c)           To the extent permitted by law, a general assignment by Tenant or
any Guarantor of the Lease for the benefit of creditors, or the filing by or
against Tenant or any Guarantor of any proceeding under any insolvency or
bankruptcy law, unless in the case of a proceeding filed against Tenant or any
Guarantor the same is dismissed within sixty (60) days, or the appointment of a
trustee or receiver to take possession of all or substantially all of the assets
of Tenant or any Guarantor, unless possession is restored to Tenant or such
Guarantor within thirty (30) days, or any execution or other judicially
authorized seizure of all or substantially all of Tenant's assets located upon
the Premises or of Tenant's interest in this Lease, unless such seizure is
discharged within thirty days (each, an "Insolvency Event").
 
16.2           Default Notices. Notices given under this Section will specify
the alleged failure or breach and the applicable Lease provisions; and shall
demand that Tenant perform the provisions of this Lease or pay the rent that is
delinquent, as the case may be, within the applicable period of time or quit the
Premises. No such notice shall be deemed a forfeiture or a termination of this
Lease unless Landlord so elects in the notice. The purpose of the notice
requirements in this Section is to extend the notice requirements of the
unlawful detainer statutes. Such notice shall, however, be In lieu of and not in
addition to any notice required under the unlawful detainer statutes.
 
16.3           Landlord's Remedies. Landlord shall have the below listed
remedies if Tenant commits a default. These remedies are not exclusive; they are
cumulative to any remedies now or later allowed by law.
 
(a)           Landlord may terminate Tenant's right to possession of the
Premises at any time. No act by Landlord other than giving notice of termination
to Tenant shall terminate this Lease. Acts of maintenance, efforts to relet the
Premises or the appointment of a receiver on Landlord's initiative to protect
Landlord's interest under this Lease shall not constitute a termination of
Tenant's right to possession. On termination, Landlord shall have the right to
recover from Tenant:
 
(i)           The worth at the time of the award of the unpaid rent that had
been earned at the time of termination of this Lease;
 
(ii)           The worth at the time of the award of the amount by which the
unpaid rent that would have been earned after the date of termination of this
Lease until the time of award exceeds the amount of the loss of rent that Tenant
proves could have been reasonably avoided;
 
(iii)           The worth at the time of the award of the amount by which unpaid
rent for the balance of the Term after the time of award exceeds the amount of
the loss of rent that Tenant proves could have been reasonably avoided; and
 
(iv)           Any other amount, including reasonable attorneys' fees and court
costs, necessary to compensate Landlord for all detriment proximately caused by
Tenant's default or which in the ordinary course of things would be likely to
result therefrom.
 
The phrase "worth at the time of the award" as used in clauses (i) and (ii)
above is to be computed by allowing interest at the rate of twelve percent (12%)
per annum, but not to exceed the then legal rate of interest. The same phrase as
used in clause (iii) above is to be computed by discounting the amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of the
award, plus one percent (1%).
 
(b)           Landlord may exercise the remedy provided in California Civil Code
§1951.4, that is, Landlord may continue this Lease In full force and effect, and
collect Base Rent and Excess Operating Expenses as they become due, so long as
Landlord does not terminate Tenant's right to possession pursuant to Section
16.3(a) above. During the period that Tenant is in default, Landlord may enter
the Premises and relet them or any part of them, to third parties for Tenant's
account, for a shorter or longer term than the Term of this Lease, and for such
rental and on such other terms as Landlord, in its sole discretion, shall deem
advisable and Tenant shall be immediately liable to Landlord for all costs which
Landlord incurs in reletting the Premises, including, without limitation,
broker's commissions, advertising expenses, the cost of remodeling the Premises
which may be required for reletting, and all such similar costs. No act by
Landlord pursuant to this Section shall terminate this Lease unless Landlord
shall notify Tenant that it elects to terminate this Lease. After Tenant's
default and for as long as Landlord does not terminate Tenant's right to
possession of the Premises, Tenant shall have the right to assign its interest
in the Lease upon the reasonable prior consent of Landlord; provided, however,
that Tenant shall not be released from any liability under this Lease as a
result of such assignment.
 
(c)           Landlord may, after expiration of any applicable cure period,
unless there is an emergency (in which case Landlord need not wait), correct or
remedy any failure of Tenant not timely cured. The reasonable cost paid by
Landlord to correct or remedy any such default will immediately become due and
payable to Landlord as additional rent.
 
(d)           Nothing contained in this Lease shall limit Landlord to the
remedies specifically set forth in this Section 16.3. Upon Tenant's default or
breach, Landlord shall be entitled to exercise any right or remedy then provided
by law, including without limitation the right to obtain injunctive relief and
the right to recover all damages caused by Tenant's default or breach in the
performance of any of its obligations under this Lease.
 
16.4           Interest. Any amount owed to Landlord under the terms and
provisions of this Lease which is not paid when due shall bear interest at the
highest rate allowed by applicable law from the date the same becomes due and
payable by the terms and provisions of this Lease until paid, unless otherwise
specifically provided in this Lease.
 
16.5           Mitigation. Efforts by Landlord to mitigate damages caused by
Tenant's breach shall not be construed as a waiver of Landlord's right to
recover damages.
 
16.6           Right of Landlord to Re-Enter. In the event of any termination of
this Lease, Landlord shall have the immediate right to enter upon and repossess
the Premises, and any personal property of Tenant may be removed from the
Premises and stored in any public warehouse at the risk and expense of Tenant.
 
16.7           Recapturable Expenses. Tenant acknowledges that Landlord has
undertaken or may undertake certain expenses in connection with the Lease,
including payment of some or all of the following: brokerage commissions, the
costs of any Landlord's Work, moving expenses or other categories of cost or
expense ("Recapturable Expenses"). Notwithstanding any provision or implication
to the contrary in this Lease, in the event of premature termination of the Term
of this Lease pursuant to Section 16.3(a) following Tenant's default, there
shall be immediately due and payable from Tenant, as Additional Rent which has
been fully earned at the time of termination, the unamortized portion of the
Recapturable Expenses actually incurred by Landlord. For purposes of this
Section, the unamortized portion of the Recapturable Expenses shall be
determined by multiplying the total Recapturable Expenses actually incurred by
Landlord by a fraction, the numerator of which is the number of months remaining
in the Term following premature termination in which unabated Base Rent would
have been payable to Landlord pursuant to the Lease, and the denominator of
which is the total number of months in the Term, both before and after the
premature termination, in which unabated Base Rent was paid or would have been
payable to Landlord had the Lease not been terminated. Any Recapturable Expenses
due to Landlord in accordance with this Section shall be in addition to any sums
otherwise recoverable pursuant to Section 16.3(a) of this Lease.
 
17.           TENANT'S INSOLVENCY.
 
17.1           Applicability of Section. In addition to any rights or remedies
of Landlord under the terms of this Lease, the following provisions shall
specifically apply upon the occurrence of an Insolvency Event (as defined in
Section 16.1(c) above).
 
17.2           Assumption Or Rejection Of Lease.
 
(a)           Notwithstanding anything to the contrary contained herein, Tenant
as debtor in possession and any receiver or trustee in bankruptcy for Tenant
(collectively, "Tenant's Trustee") shall either assume or reject this Lease
within sixty (60) days following the entry of an order for relief or within such
earlier time as may be provided by applicable law.
 
(b)           Notwithstanding anything to the contrary contained herein, in the
event that this Lease is attempted to be assumed under the Bankruptcy Code by
Tenant's Trustee during the existence of any Default by Tenant, no such
attempted assumption shall be effective unless and until Tenant's Trustee: (i)
cures, or provides adequate assurance that it will promptly cure, such Default;
and (ii) compensates, or provides adequate assurance that it will promptly
compensate, Landlord for any actual pecuniary loss to Landlord resulting from
such Default; and (iii) provides adequate assurance of future performance of
Tenant's obligations and covenants under this Lease. Landlord shall be entitled
to reimbursement from the estate of Tenant for all actual costs incurred by
Landlord in considering any proposed assignee of the Lease pursuant to this
Section 17.
 
(c)           Tenant's Trustee may assign this Lease pursuant to the provisions
of the Bankruptcy Code only if: (A) Tenant's Trustee assumes the Lease in
accordance with the above provisions of this Section 17.2; and (B) the assignee
of Tenant's Trustee assumes all of the obligations arising under this Lease and
provides adequate assurance of its future performance of Tenant's obligations
and covenants under this Lease (whether or not a Default has occurred under the
Lease). Any such assignee shall, upon demand, execute and deliver to Landlord,
an instrument confirming such assumption.
 
(d)           For purposes of Section 17.2(b) and (c), the term "adequate
assurance of future performance" shall include, without limitation, at least the
following:
 
(i)           Any proposed assignee must have, as demonstrated to Landlord's
satisfaction, a net worth (as defined in accordance with generally accepted
accounting principles consistently applied) in an amount sufficient to assure
that the proposed assignee will have the resources to meet the financial
responsibilities under this Lease, including the payment of all rent. The
financial condition and resources of Tenant and any Guarantor(s) are material
inducements to Landlord entering into this Lease.
 
(ii)           Any proposed assignee must have engaged in the permitted use
described in Section 1.13 for at least five (5) years prior to any such proposed
assignment.
 
(iii)           In entering into this Lease, Landlord considered extensively
Tenant's permitted use and determined that such permitted business would add
substantially to the tenant balance in the Business Park, and were it not for
Tenant's agreement to operate only Tenant's permitted business on the Premises,
Landlord would not have entered into this Lease. Landlord's anticipated benefits
from the lease of the Premises will be materially impaired if a trustee in
bankruptcy or any assignee of this Lease operates any business other than
Tenant's permitted business.
 
(iv)           Any assumption of this Lease by a proposed assignee shall not
adversely affect Landlord's relationship with any of the remaining tenants in
the Premises, taking into consideration any and all other "use" clauses and/or
"exclusivity" clauses which may then exist under their leases with Landlord.
 
(v)           Any proposed assignee must not be engaged in any business or
activity which it will conduct on the Premises and which will subject the
Premises to contamination by any Hazardous Materials.
 
(vi)           The percentage rent, if any, due under this Lease shall not
decline substantially.
 
(vii)           Any assumption or assignment of this Lease shall not breach
substantially any provision in any other lease, financing agreement, or master
agreement relating to the Business Park;
 
(viii)           Any assumption or assignment of this Lease shall not alter or
affect materially any other obligation or duty of Tenant nor be used to
circumvent the remainder of the provisions of this Lease.
 
18.           DEFAULT BY LANDLORD.
 
18.1           Landlord's Default. Landlord shall be in default if Landlord
fails to perform any provision of this Lease required of it and the failure is
not cured within thirty (30) days after notice has been given to Landlord. If,
however, the failure cannot reasonably be cured within the cure period, Landlord
shall not be in default of this Lease if Landlord commences to cure the failure
within the cure period and diligently and in good faith continues to cure the
failure. Notices given under this Section shall specify the alleged breach and
the applicable Lease provisions. If Landlord shall at any time default beyond
the applicable notice and cure period, Tenant shall have the right to cure such
default on Landlord's behalf. Any sums expended by Tenant in doing so, and all
reasonably necessary incidental costs and expenses incurred in connection
therewith, shall be payable by Landlord to Tenant within thirty days following
demand therefor by Tenant; provided, however, that Tenant shall not be entitled
to any deduction or setoff against any rent otherwise payable to Landlord under
this Lease.
 
18.2           Notice to Mortgagee(s). Whenever Tenant serves notice on Landlord
of Landlord's default, written notice shall also be served at the same time upon
the Mortgagee under any first- or second-priority Mortgage; provided, however,
that Tenant shall have no obligation to provide such notice unless and until
Tenant has received written notice of the Mortgagee's existence and address.
Such Mortgagee shall have the periods of time within which to cure Landlord's
defaults as are provided in Section 18.1, which periods shall commence to run
thirty (30) days after the commencement of the periods within which Landlord
must cure its defaults under Section 18.1. In this connection, any
representative of the Mortgagee shall have the right to enter upon the Premises
for the purpose of curing Landlord's default. Such Mortgagee shall notify
Landlord and Tenant of the address of such Mortgagee to which such notice shall
be sent, and the agreements of Tenant under this Section are subject to prior
receipt of such notice. If the nature of the default is such that the
Mortgagee's possession is required to cure the default, then Tenant will not
terminate the Lease so long as such Mortgagee commences proceedings to obtain
possession of the Premises within the period of time afforded to the Mortgagee
to cure such default, and once the Mortgagee has obtained possession, diligently
proceeds to cure the default. Nothing contained in this Lease shall be construed
to impose any obligation on any Mortgagee to cure any default by Landlord under
the Lease.
 
19.           SUBORDINATION AND ESTOPPEL.
 
19.1           Subordination. Subject to the provisions of this Section 19, at
the option and upon written declaration of Landlord, this Lease and the
leasehold estate created hereby shall be subject, subordinate and inferior to
the lien and charge of any Mortgage; provided, however, that this Lease shall
not be subordinate to any Mortgage arising after the date of this Lease, or any
renewal, extension or replacement thereof, unless and until Landlord provides
Tenant with an agreement from the Mortgagee of the type normally provided by
commercial lenders in southern California ("Non-Disturbance Agreement"), setting
forth that so long as Tenant is not in default hereunder, Landlord's and
Tenant's rights and obligations hereunder shall remain in force and Tenant's
right to possession shall be upheld. Subject to the foregoing condition, (i)
Landlord hereby expressly reserves the right, at its option and declaration, to
place Mortgages upon and against the Premises and/or any part thereof, superior
in lien and effect to this Lease and the estate created hereby, and (ii)
Landlord shall be entitled to sign, acknowledge and record in the Office of the
County Recorder of the County in which the Premises are situated, a declaration
that this Lease and leasehold estate are subject, subordinate and Inferior to
any Mortgage placed or to be placed by Landlord upon or against the Premises
and/or any part thereof (in favor of any Mortgagee, trustee or title insurance
company insuring the interest of any such Mortgagee), recordation of which
shall, of and by itself and without further notice to or act or agreement of
Tenant, make this Lease and the estate created hereby subject, subordinate and
inferior thereto. Notwithstanding the foregoing, Tenant shall, promptly
following a request by Landlord and after receipt of the Non-Disturbance
Agreement, execute and acknowledge any subor­dination agreement or other
documents required to establish of record the priority of any such Mortgage over
this Lease, so long as such agreement does not otherwise increase Tenant's
obligations or diminish Tenant's rights hereunder.
 
19.2           Attornment. In the event of foreclosure of any Mortgage, whether
superior or subordinate to this Lease, then (a) this Lease shall continue in
force; (b) Tenant's quiet possession shall not be disturbed if Tenant is not in
default hereunder; (c) Tenant shall attorn to and recognize the Mortgagee or
purchaser at foreclosure sale ("New Owner") as Tenant's landlord for the
remaining term of this Lease; and (d) the New Owner shall not be bound by (i)
any payment of rent for more than one month in advance, (ii) any amendment,
modification or ending of this Lease without the New Owner's consent after the
New Owner's name is given to Tenant, unless the amendment, modification or
ending is specifically authorized by the original Lease and does not require
landlord's prior agreement or consent, or (iii) any liability for any act or
omission of a prior Landlord. At the request of the New Owner, Tenant shall
execute a new lease for the Premises, setting forth all of the provisions of
this Lease except that the term of the new lease shall be for the balance of the
Term.
 
19.3           Estoppel Certificate. Tenant shall execute and deliver to
Landlord, within ten days after receipt of Landlord's request, any estoppel
certificate or other statement to be furnished to any prospective purchaser of
or any lender against the Premises. Such estoppel certificate shall acknowledge
and certify each of the following matters, to the extent each may be true: that
the Lease is in effect and not subject to any rental offsets, claims or defenses
to its enforcement; the commencement and termination dates of the Term; that
Tenant is paying rent on a current basis; that any Landlord's Work required to
be furnished under the Lease has been completed in all respects; that the Lease
constitutes the entire agreement between Tenant and Landlord relating to the
Premises; that Tenant has accepted the Premises and is in possession thereof;
that the Lease has not been modified, altered or amended except in specified
respects by specified instruments; and that Tenant has no notice of any prior
assignment, hypothecation or pledge of rents or the Lease. Tenant shall also,
upon request of Landlord, certify and agree for the benefit of any Mortgagee
against the Premises or the Building that Tenant will not look to such
Mortgagee: as being liable for any act or omission of Landlord; as being
obligated to cure any defaults of Landlord under the Lease which occurred prior
to the time Mortgagee, its successors or assigns, acquired Landlord's interest
in the Premises by foreclosure or otherwise; as being bound by any payment of
Base Rent or Additional Rent by Tenant to Landlord for more than one month in
advance; or as being bound by Landlord to any amendment or modification of the
Lease without Mortgagee's written consent.
 
19.4           Remedies. Failure of the Tenant to sign any statement or
instrument delivered by Landlord or Mortgagee to effectuate the provisions of
this Section 19 within ten (10) days after request to do so by Landlord shall
constitute a material breach of this Lease, and Landlord shall have the right,
by not less than ten (10) days' notice to Tenant, to declare this Lease
terminated and the Term ended; in which event, this Lease shall cease and
terminate on the date specified in such notice with the same force and effect as
though the date set forth in such notice were the date originally set forth
herein and fixed as the Expiration Date, and Tenant shall vacate and surrender
the Premises but shall remain liable as hereinafter provided. The foregoing
shall be in addition to, rather than in lieu of, any remedies or rights Landlord
may now or hereafter have hereunder or at law or in equity.
 
20.           HAZARDOUS MATERIALS.
 
20.1           Tenant's Environmental Questionnaire. Tenant warrants and
represents, and acknowledges that this Lease was entered into by Landlord in
material reliance upon, the information set forth in the environmental
questionnaire, in the form attached as Exhibit E, that was previously delivered
by Tenant to Landlord.
 
20.2           Tenant's Obligations.
 
(a)           Tenant shall at all times and in all respects comply with all
Hazardous Materials Laws, and shall, at its own expense, procure, maintain in
effect and comply with all conditions of any and all permits, licenses, and
other governmental and regulatory approvals required for Tenant's use of the
Premises, including, without limitation, discharge of (appropriately treated)
materials or wastes into or through any sanitary sewer serving the Premises.
Except as discharged into the sanitary sewer in strict accordance and conformity
with all applicable Hazardous Materials Laws, Tenant shall cause any and all
Hazardous Materials removed from the Premises to be removed and transported
solely by duly licensed haulers to duly licensed facilities for final disposal
of such materials and wastes. Tenant shall in all respects handle, treat, deal
with and manage any and all Hazardous Materials in, on, under or about the
Premises in total conformity with all applicable Hazardous Materials Laws and
prudent industry practices regarding management of such Hazardous Materials.
 
(b)           Upon expiration or earlier termination of the Term, Tenant shall
cause all Hazardous Materials to be removed from the Premises and transported
for use, storage or disposal in accordance with and compliance with all
applicable Hazardous Materials Laws.
 
(c)           Except in the event of an emergency, Tenant shall not take any
remedial action in response to the presence of any Hazardous Materials in or
about the Premises, nor enter into any settlement agreement, consent decree or
other compromise in respect to any claims relating to any Hazardous Materials in
any way connected with the Premises, without first notifying Landlord of
Tenant's intention to do so and affording Landlord ample opportunity to appear,
intervene or otherwise appropriately assert and protect Landlord's interest with
respect thereto.
 
(d)           Tenant shall immediately notify Landlord in writing of: (i) any
enforcement, cleanup, removal or other governmental or regulatory action
instituted, completed or threatened pursuant to any Hazardous Materials Laws;
(ii) any claim made or threatened by any person against Tenant or the Premises
relating to damage, contribution, cost recovery compensation, loss or injury
resulting from or claimed to result from any Hazardous Materials; and (iii) any
reports made to any environmental agency arising out of or in connection with
any Hazardous Materials in or removed from the Premises, including any
complaints, notices, warnings or asserted violations in connection therewith.
Tenant shall also supply to Landlord as promptly as possible, and in any event
within five business days after Tenant first receives or sends the same, copies
of all claims, reports, complaints, notices, warnings or asserted violations,
relating in any way to the Premises or Tenant's use thereof. Tenant shall
promptly deliver to Landlord copies of hazardous waste manifests reflecting the
legal and proper disposal of all Hazardous Materials removed from the Premises.
 
20.3           Indemnity. With respect to Tenant's use and occupancy of the
Premises and Common Areas, Tenant shall indemnify, defend (by counsel reasonably
acceptable to Landlord), protect, and hold Landlord and each of Landlord's
officers, directors, shareholders, employees, agents, attorneys, successors and
assigns, free and harmless from and against any and all claims, liabilities,
penalties, forfeitures, losses or expenses (including attorneys' fees), or death
of or injury to any person or damage to any property whatsoever, arising from or
caused in whole or in part, directly or indirectly, by (a) the presence in, on,
under or about the Premises, or discharge in or from the Premises, of any
Hazardous Materials that arose or occurred during Tenant's occupancy thereof;
(b) Tenant's use, analysis, storage, transportation, disposal, release,
threatened release, discharge or generation of Hazardous Materials to, in, on,
under, about or from the Premises; or (c) Tenant's failure to comply with any
Hazardous Materials Law. Tenant's obligations hereunder shall include, without
limitation, and whether foreseeable or unforeseeable, all costs of any required
or necessary repair, cleanup or detoxification or decontamination of the
Premises, or the preparation and implementation of any closure, remedial action
or other required plans in connection therewith, and shall survive the
expiration or earlier termination of the Term. For purposes of the release and
indemnity provisions hereof, any acts or omissions of Tenant, or by employees,
agents, assignees, subtenants, contractors or subcontractors of Tenant or others
acting for or on behalf of Tenant (whether or not they are negligent,
intentional, willful or unlawful) shall be strictly attributable to Tenant.
 
21.           NOTICE. All notices, demands or requests from one party to the
other shall be in writing. Notices may be personally delivered, sent by Federal
Express or other reputable express delivery service, sent by telecopier with
first-class mail backup, or sent by certified mail, postage prepaid, to the
addresses set forth at Section 1.17 or 1.18, as applicable. Notices shall be
deemed received upon actual delivery to the addressee with respect to personal
or express delivery service or telecopier, and three (3) days after deposit in
the mails with respect to mailing. Each party shall have the right, from time to
time, to designate a different address by notice given in conformity with this
Section to the other party.
 
22.           OTHER TERMS AND CONDITIONS.
 
22.1           Signage. Tenant shall not place or permit to be placed, any sign,
advertisement, notice or other similar matter on the doors, windows, exterior
walls, roof or other areas of the Premises which are open to the view of persons
outside the Premises, except in accordance with Landlord's signage plan which is
attached as Exhibit D.
 
22.2           Parking. In connection with its use and occupancy of the
Premises, Tenant shall have the right to park in the parking area of the
Project, at no additional charge and on a non-reserved basis and on terms and
conditions to be established by the Landlord from time to time during the Term,
no more than the number of vehicles set forth in Section 1.16. The parking
authorized by this Section shall be for personal transportation to and from the
Premises, and not for long-term storage of automobiles or for short- or
long-term storage of boats, trailers or recreational vehicles. Landlord reserves
the right to designate certain parking areas in the Project as being for the
exclusive use of other tenants of the Project.
 
22.3           Site Plan. The purpose of the site plan attached hereto as
Exhibit A is to show the intended development of the Project, the approximate
locations of building areas, traffic lanes, sidewalks, parking areas, curb cuts
and abutting thoroughfares, and of the Premises, and those intended to be leased
to other tenants, whether named thereon or not. All such information is subject
to change at Landlord's option without notice, and no rights are granted to
Tenant by the inclusion of said plot plan as a part of this Lease. No
representations or warranties are made by Landlord that the Project or the
Business Park will be developed as shown. The foregoing is in addition to, not
in substitution of, all rights reserved to Landlord pursuant to Section 3 above.
 
22.4           Easements. Landlord reserves to itself the right, from time to
time, to grant such easements, rights and dedications as Landlord deems
necessary or desirable, and to cause the recordation of parcel maps and
restrictions, so long as such easements, rights, dedications, maps and
restrictions do not unreasonably interfere with Tenant's normal conduct of its
business on the Premises. Tenant shall sign any of the aforementioned documents
upon request of Landlord and failure to do so shall constitute a material
default of this Lease by Tenant without the need for further notice to Tenant.
 
22.5           No Light, Air or View Easements. No diminution or shutting off of
light, air or view by any structure which may be erected on lands adjacent to
the Building shall in any way affect this Lease or impose any liability on
Landlord.
 
22.6           Security Measures. Tenant acknowledges that Landlord does not
intend to provide guard service or other security measures for the benefit of
the Premises. Tenant assumes all responsibility for the protection of Tenant,
its agents, and invitees and the property of Tenant and of Tenant's agents and
invitees from acts of third parties, and assumes all risk in connection with any
failure to provide or lack of such security measures. Tenant hereby waives any
and all claims for damages to persons or property sustained by Tenant, or by any
other person or entity, arising from, out of or in connection with, or alleged
to arise from, out of or in connection with, Landlord's not providing any
security measure for the Premises or Project. Nothing herein contained shall
prevent Landlord, at Landlord's sole option, from providing security protection
for the Premises, in which event the costs thereof shall be included within
Operating Expenses.
 
22.7           Holding Over By Tenant. Tenant agrees upon the expiration or
termination of this Lease, immediately and peaceably to yield up and surrender
the Premises; notice to quit or vacate is hereby expressly waived. Tenant shall
be liable to Landlord for any and all damages incurred by Landlord as the result
of any failure by Tenant to timely surrender possession of the Premises as
required herein. If Tenant shall hold over after the expiration of this Lease
for any cause, such holding over shall be deemed a tenancy at sufferance or, at
the sole discretion of Landlord, a tenancy from month-to-month, in which event
such month-to-month tenancy shall be upon the same terms, conditions and
provisions set forth In this Lease, at one and one-half (1 1/2) times the Base
Rent that was in effect immediately prior to the termination.
 
22.8           Landlord's Right of Entry. Landlord and Landlord's agents may
enter upon the Premises at any reasonable time and upon reasonable notice
(except no notice shall be required in an emergency) to make such repairs,
additions or improvements as Landlord shall deem necessary; to post such notices
as Landlord may deem necessary to exempt Landlord and Landlord's interest in the
Building and Premises from responsibility on account of any work or repairs done
by Tenant upon or in connection with the Premises; to inspect and examine the
Premises and see that the covenants hereof are being kept and performed; or to
exhibit the Premises to prospective tenants or purchasers.
 
22.9           Relocation. Tenant acknowledges that, upon not less than thirty
(30) days' prior written notice from Landlord, Landlord shall have the right to
relocate Tenant to another premises within the Business Park. Tenant
acknowledges that such relocation right reserved to Landlord shall be
exercisable in Landlord's sole discretion, for purposes of accomplishing
Landlord's plan for the delicate Tenant mix and harmony within the Business
Park; provided, however, that any such relocation shall be at Landlord's
expense, but only to the extent necessary to insure that upon such relocation
Tenant shall occupy a Premises of substantially the same square footage, utility
capacity, and basic amenities as were provided to Tenant as part of the Premises
leased hereunder.
 
22.10           Furnishing of Financial Statements. Tenant acknowledges that
Landlord entered into this Lease in reliance upon receiving current and periodic
financial reports documenting the progress of Tenant's business operations.
Accordingly, Tenant shall deliver to Landlord, within ten (10) days after
request therefor from time to time and in any event no later than June 30 of
each year of the Term, financial statements reflecting Tenant's current
financial condition and financial statements for each of the two (2) years prior
to the then-current fiscal statement year. Such statements shall be prepared in
accordance with generally accepted accounting principles and, if such is the
normal practice of Tenant, shall be audited by an independent certified public
accountant.
 
22.11           Auctions. Tenant shall not conduct, nor permit to be conducted,
either voluntarily or involuntarily, any auction upon the Premises, without
first having obtained Landlord's prior written consent. Notwithstanding anything
to the contrary in this Lease, Landlord shall not be obligated to exercise any
standard of reasonableness in determining whether to grant such consent.
 
22.12           Keys. Two (2) keys to the Premises will be furnished by
Landlord. Additional keys will be furnished upon Tenant paying Landlord the cost
thereof. No additional lock or locks shall be placed by Tenant on any door in
the Building unless written consent of Landlord shall have been first obtained;
and, should such consent be so obtained, Landlord shall be supplied with keys to
each such lock and no other than the employees of Landlord or those it has
authorized in writing shall work on or modify any lock which is part of the
Premises. Tenant shall not cause or allow the duplication of any keys to be
made, and Tenant shall not cause or allow any keys to be possessed by any person
other than an authorized agent of Tenant. Tenant agrees, at the termination of
the tenancy, to return all keys of all doors.
 
22.13           Other Tenancies. Landlord reserves the absolute right to effect
such other tenancies in the Business Center as Landlord, in the exercise of its
sole business judgment, shall determine to promote the best interest thereof.
Tenant does not rely on the fact, nor does Landlord represent, that any specific
tenants shall, during the Term of this Lease, occupy any space in the Business
Park, notwithstanding the appearance of any names of tenants on the site plan
attached hereto as Exhibit A, or any replacements or substitutions thereof.
 
22.14           Brokers' Fees. Landlord has agreed to pay a fee for brokerage
services rendered in this transaction to the broker(s) identified in Section
1.15. Such brokerage commission shall be payable in accordance with the separate
written agreement between Landlord and such broker(s), which alone shall govern
such brokers' entitlement to any commission. Landlord and Tenant each represent
and warrant to the other that no broker, agent or finder, licensed or otherwise
has been engaged by it, respectively, in connection with the transaction
contemplated by this Agreement, other than the broker(s) named above. In the
event of any other claim for broker's, agent's or finder's fee or commission in
connection with this transaction, the party upon whose alleged statement,
representation or agreement such claim or liability arises shall indemnify,
save, hold harmless and defend the other party from and against such claim and
liability.
 
23.           GENERAL PROVISIONS.
 
23.1           Exculpation. The obligations of Landlord under this Lease do not
constitute personal obligations of Landlord or its directors, officers or
shareholders, and Tenant shall look solely to the Project and to no other assets
of Landlord for satisfaction of any liability with respect to this Lease, and
agrees not to seek recourse against the directors, officers or shareholders of
Landlord, nor against any of their personal assets, for such satisfaction.
 
23.2           Conveyance By Landlord. Landlord shall be free at all times,
without need of consent or approval by Tenant, to assign its interest in this
Lease and/or to convey fee title to the Premises. Each conveyance by Landlord of
Landlord's interest in the Lease or the Premises prior to expiration or
termination hereof shall be subject to this Lease and shall relieve the grantor
of any further obligations or liability as Landlord, and Tenant shall look
solely to Landlord's successor in interest for all future obligations of
Landlord. Tenant hereby agrees to attorn to Landlord's successors in interest,
whether such interest is acquired by sale, transfer, foreclosure, deed in lieu
of foreclosure or otherwise. The term "Landlord` as used in this Lease, so far
as covenants and obligations on the part of Landlord are concerned, shall be
limited to mean and include only the owner at the time in question of the fee
title of the Premises. Without further agreement, the transferee of such title
shall be deemed to have assumed and agreed to observe and perform any and all
obligations of Landlord hereunder during its ownership of the Premises.
 
23.3           Quiet Enjoyment. Landlord agrees that so long as Tenant is not in
default hereunder Tenant shall have the quiet enjoyment of the Premises without
hindrance on the part of Landlord. Landlord further agrees that Landlord will
warrant and defend Tenant in the peaceful and quiet enjoyment of the Premises
against the lawful claims of all persons claiming by, through or under Landlord.
 
23.4           No Accord and Satisfaction. No payment by Tenant or receipt by
Landlord of a lesser amount than the rent herein stipulated shall be deemed to
be other than on account of the earliest stipulated rent, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction, and Landlord shall accept
such check or payment without prejudice to Landlord's right to recover the
balance of such rent or pursue any other remedy in this Lease provided.
 
23.5           Waiver. No delay or omission in the exercise of any right or
remedy of Landlord for any Default by Tenant hereunder shall impair such right
or remedy or be construed as a waiver thereof. One or more waivers of any
covenant or condition by Landlord shall not be construed as a waiver of a
subsequent breach of the same covenant or condition, and the consent or approval
by Landlord to or of any act by Tenant requiring Landlord's consent or approval
shall not be deemed to render unnecessary Landlord's consent or approval to or
of any subsequent similar act by Tenant. No breach of a covenant or condition of
this Lease shall be deemed to have been waived by Landlord unless such waiver is
in writing signed by Landlord. The acceptance of any rent or other charges
hereunder shall not be deemed a waiver of any breach or Default hereunder other
than the payment of the amount accepted by Landlord.
 
23.6           Cumulative Rights. The various rights, options, elections, powers
and remedies contained in this Lease shall be construed as cumulative and no one
of them shall be exclusive of any of the others, or of any other legal or
equitable remedy which either party might otherwise have in the event of breach
or default in the terms hereof, and the exercise of one right or remedy by such
party shall not impair its right to any other right or remedy until all
obligations imposed upon the other party have been fully performed.
 
23.7           Independent Covenants. This Lease shall be construed as though
the covenants herein between Landlord and Tenant are independent and not
dependent, and Tenant hereby expressly waives the benefit of any statute to the
contrary and agrees that if Landlord fails to perform its obligations set forth
herein, Tenant shall not be entitled to make any repairs or perform any acts
hereunder at Landlord's expense or to any setoff of the rent or other amounts
owing hereunder against Landlord; provided, however, the foregoing shall in no
way impair the right of Tenant to commence a separate action against Landlord
for any violation by Landlord of the provisions hereof so long as notice is
first given to Landlord and any Mortgagee (of whose address Tenant has
theretofore been notified) and an opportunity is granted to Landlord and such
holder to correct such violation as provided above.
 
23.8           Relationship of the Parties. Nothing contained herein shall be
deemed or construed by the parties hereto, nor by any third party, as creating
the relationship of principal and agent or of partnership or of joint venture
between the parties hereto, it being understood and agreed that neither the
method of computation of rent, nor any other provision contained herein, nor any
acts of the parties hereto, shall be deemed to create any relationship between
the parties hereto other than the relationship of landlord and tenant.
 
23.9           Force Majeure. If either party is delayed in the performance of
any covenant of this Lease because of any of the following causes, then such
performance shall be excused for the period of the delay and the period for such
performance shall be extended for a period equivalent to the period of such
delay: acts of the other party; action of the elements; war, riot or civil
insurrection; building moratoria, trip generation restrictions or other similar
action by the City of San Diego or other governmental agency or entity; labor
disputes; inability to procure or a general shortage of labor or materials in
the normal channels of trade; delay in transportation; delay in inspections; or
any other cause beyond the reasonable control of the party so obligated, whether
similar or dissimilar to the foregoing, financial inability excepted; provided,
however, that except as specifically set forth elsewhere in this Lease, no such
events shall affect Tenant's obligation to pay Base Rent, Additional Rent or any
other amount payable under this Lease, nor shall such events affect the length
of the Term (except to the extent expressly provided herein).
 
23.10           Consents. With respect to any provision of this Lease which
either provides or is held to provide that Landlord shall not unreasonably
withhold or unreasonably delay any consent or approval, Tenant shall not be
entitled to make any claim for, and Tenant hereby expressly waives, any claim
for damages, it being understood and agreed that Tenant's sole remedy therefor
shall be an action for specific performance.
 
23.11           Counterparts. This Lease may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument.
 
23.12           Authority. Each individual executing this Lease on behalf of
such entity represents and warrants that he or she is duly authorized to execute
and deliver this Lease on behalf of said entity. Upon the request of the other
party, any such party shall, at the time of the execution of this Lease, deliver
to the other party evidence of such authority satisfactory to the other party.
 
23.13           Recording. Tenant shall not record this Lease or any short form
or memorandum version hereof without the prior written consent of Landlord,
which may be withheld at Landlord's sole discretion.
 
23.14           Interpretation and Use of Pronouns. Wherever herein the singular
number is used, the same shall include the plural, and the masculine gender
shall include the feminine and the neuter genders. All conditions contained
herein shall be deemed covenants. The words "breach" or "default" are used
interchangeably herein and each shall be deemed to include the other.
 
23.15           Captions and Interpretations. Section titles or captions
contained in this Lease are inserted as a matter of convenience and for
reference and in no way define, limit, extend or describe the scope of this
Lease or any provision hereof. No provision in this Lease is to be interpreted
for or against either party because that party or its legal representative
drafted such provision.
 
23.16           Severability. If any term, covenant, condition or provision of
this Lease is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.
 
23.17           Applicable Law. This Lease shall be governed by, and construed
in accordance with, the laws of the State of California, notwithstanding the
fact that Landlord or Tenant may be located in another State or that this Lease
may be executed in another State. If any provision of this Lease or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Lease shall not be affected
thereby, and each provision of this Lease shall be valid and enforceable to the
fullest extent permitted by law. Any action brought to enforce or nullify this
Lease or the provisions hereof shall be brought in San Diego County, California,
and in no other forum.
 
23.18           Waiver of Right of Redemption. Tenant hereby waives for Tenant
and for all those claiming under Tenant all right now or hereafter existing to
redeem, by statute or by order or judgment of any court or by any legal process
or writ, Tenant's right of occupancy of the Premises after any termination of
this Lease. Tenant hereby waives its rights under California Code Of Civil
Procedure §1179.
 
23.19           Attorneys' Fees. In case suit shall be brought for any unlawful
detainer of the Premises, for the recovery of any rent due under the provisions
of this Lease, or because of the breach or alleged breach of any other covenant
herein contained, the prevailing party shall recover from the non-prevailing
party all costs and expenses incurred therein, including reasonable attorneys'
fees and expenses incurred in enforcing any judgment. If Landlord, through no
fault of its own, is made a party to any litigation relating to the subject
matter covered by this Lease instituted by or against Tenant, then Tenant shall
defend, indemnify and hold Landlord harmless from and against all costs and
expenses, including reasonable attorneys' fees, incurred by Landlord in
connection therewith. In addition thereto, Tenant agrees to pay Landlord's
costs, expenses and reasonable attorneys' fees with respect to: (i) each request
to Landlord for permission or consent to assign or sublet the Premises, as
provided in Section 15.5 above; (ii) each request made by Tenant to modify,
amend or supplement this Lease; and (iii) any breach or default by Tenant which
is cured prior to litigation. Landlord shall notify Tenant of the amount of such
attorneys' fees, and Tenant shall pay the same (as Additional Rent) within
fifteen (15) days after such notice.
 
23.20           Joint and Several Obligations. If there shall be more than one
Tenant, they shall all be bound jointly and severally by the terms, provisions,
covenants, conditions, and agreements herein. No rights, however, shall inure to
the benefit of any assignee of Tenant unless the assignment to such assignee has
been approved by Landlord in writing as required hereunder.
 
23.21           Successors and Assigns. The covenants and conditions herein
contained shall, subject to the provisions as to assignments, apply to and bind
the heirs, successors, executors, administrators and assigns of the respective
parties hereof. If this Lease is signed by more than one person as Tenant, their
obligation shall be joint and several.
 
23.22           Time of the Essence. Time is expressly declared to be of the
essence of this Lease, and of all covenants and conditions herein contained.
 
23.23           No Third-Party Beneficiaries. The provisions of this Lease are
solely for the benefit of the parties hereto, and no broker or other third party
shall be entitled to any benefits hereof or hereunder.
 
23.24           Entire Agreement. This Lease and the exhibits, and the Addendum,
if any, attached hereto and forming a part hereof, set forth all the terms,
provisions, covenants, conditions, promises, agreements and understandings
between Landlord and Tenant concerning the Premises. There are no warranties,
representations, covenants, promises, agreements, conditions or understandings,
either oral or written, between them other than set forth herein. No alteration,
amendment, change or addition to this Lease shall be binding upon Landlord or
Tenant unless reduced to writing and signed by each party.
 
23.25           No Option By Landlord. Preparation of this Lease by Landlord or
Landlord's agent and submission of same to Tenant shall not be deemed an option
or offer to lease the Premises on the terms and conditions contained herein or a
reservation of the Premises in favor of Tenant. This Lease shall become binding
upon Landlord only upon Landlord's execution and delivery of this Lease to
Tenant. The receipt (which shall include the cashing, deposit or other
negotiation of checks, money orders and the like) of any moneys by Landlord
which are tendered by Tenant along with a Tenant-executed copy of this Lease, or
at any time prior to Landlord's delivery of a fully executed copy of this Lease
to Tenant, shall not constitute an acceptance of Tenant's offer to lease as
contained herein. Tenant acknowledges that Landlord will not deliver a fully
executed copy of this Lease until Landlord has received both any Guaranties
required hereunder, and such corporate resolutions or other information as
reasonably satisfies Landlord as to the incumbency and authority to sign of each
individual signing this Lease or any Guaranty. Tenant also acknowledges that the
fully executed Lease will not be delivered by Landlord to Tenant unless and
until approved by Landlord's lender, and that in determining whether to approve,
Landlord's lender will consider Tenant's lease application, credit information,
biographical data on Tenant's key officers or principals, and financial
statements relating to Tenant's business. Notwithstanding the foregoing,
delivery of this Lease by Tenant to Landlord after signature by Tenant shall
constitute an option which can be accepted by Landlord at any time until two (2)
weeks after delivery of the signed Lease by Tenant.
 
23.26           Exhibits. All exhibits described herein, if any, are part of
this Lease and by this reference are expressly incorporated herein. This Lease
contains the following Exhibits:
 
Exhibit A                    Project Site Plan
Exhibit B                     Premises and Improvements to Premises
Exhibit C                     Rules and Regulations
Exhibit D                     Intentional Omitted
Exhibit E                      Environmental Questionnaire
Exhibit F                      Intentional Omitted
Exhibit G                      Intentional Omitted


23.27           Addendum. The attached Addendum, if any is specified in Section
1.20 above, is part of this Lease and by this reference is expressly
incorporated herein.
 
IN WITNESS WHEREOF, the parties hereto have executed this Lease on the date(s)
set forth by their respective signatures.
 
Landlord:
 
Date:  3/25/97                        
WESTERN SALT COMPANY, a California corporation
By     /s/ Kevin D. Hill               
                                                              
Kevin D. Hill, Leasing Manager
 
 
By   /s/ Michael P. Neal                                               
Michael P. Neal, Development Manager
Tenant:
 
Date:  3-21-97                      
D3 TECHNOLOGIES, a California corporation
By __________________________________________                                                               
 
 
By  /s/ W.A. Huston                                                        



 
 